Exhibit 10.1

 



LOAN AND SECURITY AGREEMENT

 

This Loan and Security Agreement (as amended, restated, supplemented, or
otherwise modified from time to time, this “Agreement”) is made and entered into
as of September 28, 2018, by and between Llama Productions LLC, a California
limited liability company (the “Borrower”), and Bank Leumi USA, a New York
banking corporation (the “Lender”).

 

RECITALS

 

This Agreement is entered into in reference to the following facts:

 

The Borrower has requested that the Lender make a loan to the Borrower of up to
$4,231,989, the proceeds of which shall be used to pay a portion of the expenses
of producing, completing and delivering two (2) 22 minute episodes and sixteen
(16) 11 minute episodes of the second season of a premium pay animated
children’s television series tentatively entitled Llama Llama and to pay
interest, fees, costs and other amounts related thereto. The Lender is willing
to make such a loan to the Borrower on the terms contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows.

 

ARTICLE 1 -DEFINITIONS

 

1.1            Defined Terms. Initially capitalized terms used herein shall have
the following meanings:

 

“Affiliate” means, as to any Person, any other Person who directly or
indirectly, controls, is controlled by, or is under common control with such
Person. A Person shall be deemed to control another Person if the controlling
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the other Person, whether through
the ownership of voting securities, by contract, or otherwise.

 

“Agreement” means this Loan and Security Agreement, as amended, restated,
supplemented, or otherwise modified from time to time after the Closing Date.

 

“Attorney Costs” means all reasonable fees of Babok & Robinson, LLP, the
external legal counsel engaged by the Lender to negotiate and close the Loan
evidenced by this Agreement, and any reasonable related out-of-pocket
disbursements, filing, courier, messenger, copying and other fees and expenses
incurred by such counsel.

 

“Available Commitment” means, as of any date, (a) the Commitment, minus (b) the
sum of: (i) the unpaid balance of all outstanding Loans and other Obligations;
(ii) the aggregate amount of requested, but unfunded, Loans, prior to such date;
and (iii) the Interest and Fee Reserve.

 

“Borrowing Certificate” means a certificate substantially in the form attached
hereto as Exhibit “A.”

 

“Budget” means the final budget for Season Two, dated September 20, 2018, in the
amount of $3,799,148.80, which has been identified as such in the Completion
Guaranty.

 

“Business Day” means: (a) any day that is not a Saturday, Sunday, or a day on
which banks in Los Angeles, California or New York, New York, are required or
permitted to be closed, and (b) with respect to all notices, determinations,
fundings and payments in connection with LIBOR or LIBOR Loans, any day that is a
Business Day pursuant to clause “(a)” above and that is also a day on which
trading is carried on by and between banks in the London interbank market.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other governmental authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

 

 



 1 

 

 

“Cash Collateral Account” means account number 5114319400, in the name of the
Borrower, maintained at the Lender’s branch located at 555 West 5th Street,
Suite 3300, Los Angeles, California 90013, Attention: David Henry; ABA routing
number 026002794; Swift Code: LUMIUS3N; or such other bank accounts or addresses
as the Lender may hereafter designate

 

“Cash Flow Schedule” means the cash flow schedule for Season Two, dated
September 20, 2018, in the amount of $3,799,149, which has been identified as
such in the Completion Guaranty.

 

“Chain-of-Title Documents” means the documents listed in Schedule 1 hereto.

 

“Change of Control” means, Genius Brands ceases to have both beneficial
ownership and voting control of 100% of the voting interest of the Borrower.

 

“Closing Date” means the date on which all conditions precedent to the initial
Loan specified in Article 5 hereof have been satisfied.

 

“Co-Production Agreement” means the Coproduction Agreement, dated September 17,
2018, between the Irish Co-Producer and the Borrower, the Notice of Assignment
of Co-Production Agreement, dated September 17, 2018, from the Irish Co-Producer
to Genius and the Ac Acknowledgment of Assignment of Co-Production Agreement
dated September 17, 2018, between Genius and Irish Co-Producer.

 

“Collateral” has the meaning assigned thereto in Section 7.1 hereof.

 

“Collateral Proceeds” means all proceeds of the Collateral, including all
amounts acquired or paid to or derived by or payable directly and indirectly to
the Borrower or any third Persons or any of their respective Affiliates on
account of the sale, lease, licensing, exchange, distribution, exploitation, or
other disposition of the Collateral, including, without limitation, the Netflix
License Fee, money, royalties, fees, commissions, charges, payments, proceeds of
any letter of credit, advances, income, profit and other forms of payment, and
proceeds of any insurance for any of the Collateral, and any sums payable to the
Borrower and any third Persons or any of their respective Affiliates under the
Netflix License Agreement.

 

“Collection Account” means account number 756881900, in the name of the
Borrower, maintained at the Lender’s branch located at 555 West 5th Street,
Suite 3300, Los Angeles, California 90013, Attention: David Henry; ABA routing
number 026002794; Swift Code: LUMIUS3N; Reference: Llama Productions, or such
other bank accounts or addresses as the Lender may hereafter designate.

 

“Commitment” means four million two hundred thirty-one thousand nine hundred
eighty-nine Dollars ($4,231,989).

 

“Completion Agreement” means the Completion Agreement dated concurrently
herewith, among the Completion Guarantor and the Borrower for Season Two and any
amendments, supplements, modifications, extensions, renewals or replacements
thereto.

 

“Completion Sums” means all sums advanced or expended by the Completion
Guarantor pursuant to the Completion Agreement and/or the Completion Guaranty to
cover costs, expenses, claims, demands, and losses incurred by the Completion
Guarantor to complete and deliver Season Two under the terms thereof.

 

“Completion Guarantor” means Film Finances, Inc., a California corporation.

 

“Completion Guaranty” means the Completion Guaranty for Season Two, dated
concurrently herewith, issued by the Completion Guarantor in favor of the
Lender, and any amendments, supplements, modifications, extensions, renewals or
replacements thereto, pursuant to which the Completion Guarantor has guaranteed
to the Lender, inter alia, that Season Two will be duly and timely completed and
delivered to Netflix and providing for a strike price (the “Strike Price”)
which, after the application of all credits for all other third party funds,
does not exceed the Commitment minus the Interest and Fee Reserve calculated on
the Closing Date.

 

 

 



 2 

 

 

“Copyright Mortgage” means the Copyright Mortgage, dated concurrently herewith,
from the Borrower, in a form approved by the Lender and suitable for filing in
the United States Copyright Office, pursuant to which the Borrower granted to
the Lender a Lien in its rights in Season Two to secure the satisfaction of its
obligations under the Loan Documents.

 

“Default” means any event or condition specified in Section 11.1 that, with
notice, the passage of time, the happening of any other condition or event, or
any combination thereof, would constitute an Event of Default.

 

“Default Rate” means a per annum interest rate at all times equal to the sum of
the otherwise applicable interest rate plus three percent (3%). Each Default
Rate shall be adjusted simultaneously with any change in the applicable interest
rate.

 

“Delivery” means “Delivery” or the equivalent phrase, as defined in the Netflix
Notice of Assignment.

 

“Delivery Materials” means the materials that must be delivered and/or made
available to Netflix as specified in, and in accordance with the terms of, the
Netflix Notice of Assignment.

 

“Deposit Account Control Agreement” means the Deposit Account Control Agreement
for the Cash Collateral Account, dated on or about the date hereof, by and
between the Borrower and the Lender, in a form approved by the Lender and its
counsel.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Episodes” means the Season One Episodes and the Season Two Episodes.

 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person or any warrants, options or other
rights to acquire such interests.

 

“Event of Default” has the meaning specified in Section 11.1 hereof.

 

“Forum” has the meaning assigned therein in Subsection 13.4(b) hereof.

 

“Genius Brands” means Genius Brands International, Inc., a Nevada corporation.

 

“Guild Subordination Agreements” means the subordination agreement(s), the terms
of which have been approved by the Lender, subordinating any Lien which any
applicable union or guild may have in the Collateral, which is subject to the
Lender’s Lien hereunder.

 

“Interest and Fee Reserve” means $432,838.

 

“Interest Payment Due Date” means (a) with respect to LIBOR Loans, the last
Business Day of the Interest Period of such LIBOR Loan; provided, however, if
such Interest Period has a duration of more than three (3) months, then on each
day which occurs during such Interest Period every three (3) months from the
first day of such Interest Period, but in each case no later than the Maturity
Date, and (b) with respect to Prime Rate Loans, the first day of each month
hereafter.

 

“Interest Period” means, as to any LIBOR Loan, the period commencing on the
funding date of a Loan or on the date such Loan is converted into or continued
as a LIBOR Loan, and ending on a date which is one (1), three (3) or six (6)
months thereafter, provided, that: (i) in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the day on
which the next preceding Interest Period expires; (ii) if any Interest Period
would otherwise expire on a day which is not a Business Day, the Interest Period
shall be extended to expire on the next succeeding Business Day; provided,
however, if the next succeeding Business Day occurs in the following calendar
month, then such Interest Period shall expire on the immediately preceding
Business Day; (iii) any Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; (iv)
the Borrower may not select an Interest Period for any LIBOR Loan, which
Interest Period expires later than the Maturity Date; and (v) there shall be no
more than six (6) Interest Periods in effect at any one time.

 

 

 



 3 

 

 

“Interest Rate” means the interest rates, including the Default Rate, set forth
in Section 3.1.

 

“Irish Co-Producer” means Telegael Teoranta.

 

“LIBOR” means for any Interest Period for LIBOR Loans, the rate of interest per
annum equal to the quotient of the following (a) the LIBOR Base Rate divided by
(b) one minus the Reserve Requirement.

 

“LIBOR Base Rate” means with respect to any advance relative to any Interest
Period , the per annum rate of interest determined on the basis of: (a) the rate
for deposits in United States Dollars having a maturity comparable to applicable
Interest Period, quoted by the ICE Benchmark Administration Limited as its
“LIBOR” rate for United Stated dollar deposits as of 11:00 a.m., London time (or
as soon thereafter as practical), on the second Business Day prior to the
commencement of the Interest Period (or, if Bank adopts generally in its
business a different rate quoting system or service for obtaining the rate of
interest commonly known as “LIBOR” for U.S. dollar deposits, then upon giving
prompt notice thereof to Borrower, such alternative rate quoting system or
service shall be utilized for determining “LIBOR” in lieu of the rate quoted by
the ICE Benchmark Administration Limited); provided, however, that if such rate
cannot be determined by Bank as provided in the preceding clause (a) for any
reason, as determined by Bank in its reasonable judgment, then a comparable
replacement rate determined by Bank at such time (which determination shall be
conclusive absent manifest error).

 

“LIBOR Loans” means, collectively, the Loans on which interest is calculated
based on LIBOR; provided, however, that in no event shall the interest rate
applicable to LIBOR Loans be less than three and one-quarter percent (3.25%) per
annum.

 

“LIBOR Margin” means three and one-quarter percent (3.25%).

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute, or contract, and including without limitation,
a security interest, charge, claim, or lien arising from a mortgage, deed of
trust, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
agreement, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes, or other security device or
arrangement of any kind or nature whatsoever (including, without limitation, any
financing or similar statement or notice filed under the UCC, as in effect from
time to time in the relevant jurisdiction, or any other similar recording or
notice statute, and any lease having substantially the same effect as any of the
foregoing).

 

“Literary Property” means all general intangibles and rights in copyright and
all other rights of every kind and nature (including, without limitation,
copyrights) now or hereafter acquired by the Borrower under all Chain-of-Title
Documents, the Teleplays, and any other literary, musical, dramatic or other
literary material of any kind or nature upon which, in whole or in part, any of
the Episodes is or may be based, or from which it is or may be adapted or
inspired or which may be or has been used or included in any of the Episodes
including, without limitation, all scripts, scenarios, screenplays, bibles,
stories, treatments, novels, outlines, books, titles, concepts, manuscripts or
other properties or materials of any kind or nature in whatever state of
completion and all drafts, versions and variations thereof.

 

“Loan Documents” means this Agreement, the Note, the Copyright Mortgage, the
Completion Guaranty, the Power of Attorney, the Guild Subordination Agreements
(as applicable), the Netflix Notice of Assignment, the Pledge Agreement, the
Deposit Account Control Agreement and all other agreements, instruments and
documents heretofore, now or hereafter evidencing, securing, guaranteeing, or
otherwise relating to the Obligations, the Collateral, the Lender’s Lien
therein, or any other aspect of the transactions contemplated by this Agreement.

 

“Loan Fee” means the sum of twenty-nine thousand seven hundred fifteen Dollars
($29,715).

 

“Loan(s)” has the meaning assigned thereto in Section 2.1 hereof.

 

“Maturity Date” means March 31st, 2021.

 

 

 



 4 

 

 

“Maximum Legal Rate” has the meaning assigned thereto in Section 3.2 hereof.

 

“Netflix” means Netflix, Inc., a Delaware corporation.

 

“Netflix License Agreement” means that certain License Agreement entered into as
of March 29, 2016 between Netflix and Genius Brands which was assigned by Genius
Brands to the Borrower pursuant to a Joinder to License Agreement and Assignment
of Rights dated July 22, 2016, as amended by Amendment No. 1 to License
Agreement dated as of September 26, 2017, Amendment No. 2 to License Agreement
dated March 27, 2018 and Amendment No. 3 to License Agreement dated September
12, 2018.

 

“Netflix License Fee” means the License Fee payable by Netflix as more
particularly described in the Netflix Notice of Assignment.

 

“Netflix Notice of Assignment” means the Notice of Assignment, dated
concurrently herewith, in a form approved by the Lender, by and among the
Borrower, Netflix, the Completion Guarantor and the Lender.

 

“Non-Technical Specifications” has the meaning set forth in the Netflix Notice
of Assignment.

 

“Note” means the Note, issued by the Borrower in favor of the Lender in the
original principal amount equal to the Commitment evidencing the Obligations.

 

“Notice of Conversion/Continuation” means the Notice of Conversion/Continuation
in the form attached hereto as Exhibit “B.”

 

“Notice to Insurer” means a Notice to Insurer of even date herewith from the
Borrower and the Lender, in a form approved by the Lender, pursuant to which the
insurance company identified therein receives notice of the Lender’s Lien in the
insurance policies obtained by the Borrower pursuant to Section 10.5 hereof.

 

“Obligations” collectively means all present and future loans, advances,
liabilities, obligations, covenants, duties, and indebtedness owing by the
Borrower to the Lender in connection with the Series, whether or not arising
under this Agreement or any of the other Loan Documents, whether or not
evidenced by any note, or other instrument or document, whether arising from an
extension of credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect (including, without
limitation, those acquired by assignment from others, and any participation by
the Lender in any of Borrower’s and/or any such other Person’s debts owing to
others), absolute or contingent, due or to become due, primary or secondary, as
principal or guarantor, and including, without limitation, all principal,
interest (including interest accruing prior to or after the initiation of
insolvency proceedings, whether or not allowed), charges, expenses, fees,
reasonable outside attorneys’ fees and costs, filing fees and any other sums
chargeable to the Borrower hereunder or under any other Loan Document.

 

“Other Taxes” has the meaning assigned thereto in Subsection 13.8(a) hereof.

 

“Permitted Liens” means (a) the Lender’s Lien under this Agreement and the other
Loan Documents; (b) the Completion Guarantor’s Lien granted to it under the
terms of the Completion Agreement provided that the Lien is subject to an
agreement between the Lender and the Completion Guarantor making that Lien
subject and subordinate to the Lender’s Lien and repayment of the Obligations;
(c) the rights granted to Netflix under the Netflix License Agreement, which
shall be subject and subordinate to the Lender’s Lien with respect to the
Series; (d) the Liens of any guilds so long as such Liens are subject to a Guild
Subordination Agreement; and (e) the Lender’s Lien in the Season One Collateral.

 

“Person” means any natural person, corporation (including a business trust),
partnership, limited liability company, joint venture, association, trust, other
business entity, or unincorporated organization or any other judicial entity, or
a nation, state, government entity or any agency or political subdivision
thereof.

 

 

 



 5 

 

 

“Physical Properties” means all physical properties of every kind or nature of
or relating to Season Two or any of the Season Two Episodes in whatever state of
completion and all versions thereof, including, without limitation, all physical
properties relating to the development, production, completion, delivery,
exhibition, distribution or other exploitation of Season Two, or any of the
Season Two Episodes, and all versions thereof or any part thereof, including,
without limitation, the Literary Property and all Preprint Materials.

 

“Pledge Agreement” means the Pledge Agreement from Genius Brands in favor of the
Lender with respect to 100% of the Borrower’s Equity Interests owned by Genius
Brands, in a form approved by the Lender, dated concurrently herewith, as any
such agreement may be amended, restated, modified, supplemented, renewed or
replaced from time to time.

 

“Power of Attorney” means the power of attorney, in the form approved by the
Lender, granted by the Borrower to the Lender to exercise any and all of its
rights in connection with Season Two, subject to the terms set forth in the Loan
Documents.

 

“Preprint Materials” means all physical elements of each Season Two Episode,
including without limitation, any video digital recordings and HDTV format
recordings and any and all other physical properties of every kind and nature
relating to each Season Two Episode in whatever state of completion, and all
duplicates, drafts, versions, variations and copies of each thereof.

 

“Prime Rate” shall mean the rate of interest designated as the “Prime Rate”
which appears in each publication of The Wall Street Journal under the
designation entitled “Money Rates.” This rate of interest fluctuates and is
subject to change without prior notice. If and when the Wall Street Journal
Prime Rate changes, the rate of interest will automatically change effective on
the date of any such change, without notice to Borrower. In the event that the
Prime Rate cannot be ascertained from publication of The Wall Street Journal,
the rate of interest which shall be used in substitution thereof and until such
time as the Prime Rate can be ascertained by reference to The Wall Street
Journal shall be a rate equal to the average of the prime rate of interest
announced from time to time by three (3) New York banks selected by Lender in
its sole and absolute discretion. The Prime Rate is not necessarily the lowest
rate offered by the banks that establish the rate or by the Lender. Each
determination of the Prime Rate by the Lender shall be conclusive and final in
the absence of manifest error.

 

“Prime Rate Loan” means, collectively, the Loans on which interest is calculated
by reference to the Prime Rate; provided, however, that in no event shall the
interest rate applicable to Prime Rate Loans be less than four percent (4.0%)
per annum.

 

“Prime Rate Margin” means one percent (1.0%).

 

“Production Bank Account” means account number 3843375300, in the name of the
Borrower, maintained at the Lender’s branch located at 555 West 5th Street,
Suite 3300, Los Angeles, California 90013, Attention: David Henry; ABA routing
number 026002794; Swift Code: LUMIUS3N; Reference: Llama Productions.

 

“Production Schedule” means, collectively, the Production Schedule and
Post-Production Schedule dated April 11, 2018.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Regulatory Change” means, with respect to the Lender, any change on or after
the date of this Agreement in United States Federal, state or foreign laws or
regulations, including Regulation D, as in effect from time to time, or the
adoption or making on or after such date of any interpretations, directives or
requests applying to a class of banks, including the Lender, of or under any
United States Federal or state, or any foreign, laws or regulations (whether or
not having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

 

“Reserve Requirement” means, for any Interest Period, the average maximum rate
at which reserves (including any marginal, supplemental or emergency reserves)
are required to be maintained during such Interest Period under Regulation D
against “Eurocurrency liabilities” (as such term is used in Regulation D) by
banks. Without limiting the effect of the foregoing, the Reserve Requirement
shall reflect any other reserves required to be maintained by the Lender by
reason of any Regulatory Change against (i) any category of liabilities which
includes deposits by reference to which the LIBOR is to be determined as
provided in the definition of “LIBOR Base Rate” or (ii) any category of
extensions of credit or other assets which include the Loans.

 

 

 



 6 

 

 

“Rules” has the meaning assigned thereto in Subsection 13.4(a) hereof.

 

“Season” means an order pattern consisting of ten (10) (or such number that is
ordered by Netflix when it exercises its option with respect to a particular
season of the Series) sequential Episodes of the Series.

 

“Season One” means collectively, each of Season One Episodes, including the
sound recordings thereof, as well as trailers and clips thereof, produced by
means of any photographic, electronic, mechanical or other processes or devices
now or hereafter known, invented, used or contemplated, by which photographs,
films, drawings, images or other visual reproductions or representations are or
may be printed, imprinted, recorded or otherwise preserved on film, tape or any
other material of any description (whether translucent or not) for later
projection, exhibition or transmission by any means or media now known or
hereafter devised, in such manner that the same are or appear to be in motion or
in sequence on a screen, mirror, tube or other medium or device, whether or not
accompanied by sound recording.

 

“Season One Collateral” means all of the Season One Rights and all products and
proceeds thereof, and all collateral in and to the Series granted to the Lender
under the Season One Loan Agreement and the Loan Documents (as such term is
defined in the Season One Loan Agreement).

 

“Season One Episodes” collectively means each of episodes of Season One and
“Season One Episode” means any of the Season One Episodes.

 

“Season One Loan Agreement” means the Loan and Security Agreement, dated as of
August 5, 2016, by and between the Borrower and the Lender, as amended,
supplemented and modified from time to time.

 

“Season One Rights” means all of the Borrower’s right, title and interest in and
to Season One, including each Season One Episode and all physical elements of
any such Episode, and (to the extent solely derived from Season One) any
proceeds of any of the foregoing.

 

“Season One Teleplays” collectively means the final teleplays for each Season
One Episode.

 

“Season Two” shall mean collectively, each of Season Two Episodes, including the
sound recordings thereof, as well as trailers and clips thereof, produced by
means of any photographic, electronic, mechanical or other processes or devices
now or hereafter known, invented, used or contemplated, by which photographs,
films, drawings, images or other visual reproductions or representations are or
may be printed, imprinted, recorded or otherwise preserved on film, tape or any
other material of any description (whether translucent or not) for later
projection, exhibition or transmission by any means or media now known or
hereafter devised, in such manner that the same are or appear to be in motion or
in sequence on a screen, mirror, tube or other medium or device, whether or not
accompanied by sound recording.

 

“Season Two Episodes” collectively means each of the two (2) 22 minute and
sixteen (16) 11 minute sequential episodes of Season Two, and “Season Two
Episode” means any of the Season Two Episodes.

 

“Season Two Teleplays” collectively means the final teleplays for each Season
Two Episode and “Season Two Teleplay” means any of the Season Two Teleplays,
each approved in writing by the Completion Guarantor prior to Delivery.

 

“Series” means the premium pay animated children’s television series, entitled
Llama Llama, by whatever title such series is now or may hereafter become known,
including Season One, Season Two and any subsequent seasons.

 

“Taxes” has the meaning assigned thereto in Subsection 13.8 hereof.

 

 

 



 7 

 

 

“Technical Specifications” has the meaning set forth in the Netflix Notice of
Assignment.

 

“Teleplays” collectively means Season One Teleplays, Season Two Teleplays and
any teleplays for Subsequent Seasons, and “Teleplay” means any of the Teleplays.

 

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date the credit facility provided hereunder is terminated by the Lender pursuant
to Section 11.2, and (c) the date this Agreement is otherwise terminated for any
reason whatsoever.

 

“UCC” means the Uniform Commercial Code (or any successor statute) of the state
of California or of any other state the laws of which are required by
Sections 9301-9306 thereof to be applied in connection with the issue of
perfection of Liens.

 

1.2            Approval. The words “approval” and “approved” as used herein with
reference to an approval right granted to the Lender means that the Lender shall
have the right in the Lender’s sole discretion to approve or to withhold
approval of the subject matter with respect to which the approval is required.

 

ARTICLE 2 - LOANS

 

2.1            Commitment to Lend. Subject to satisfaction of all of the terms
and conditions of this Agreement, including the conditions precedent in Article
5, the Lender agrees, upon the request of the Borrower made from time to time
during the period from the Closing Date to the Termination Date, to make loans
(each of which is hereinafter referred to as a “Loan”) to the Borrower in an
amount not to exceed at any time the Available Commitment, the proceeds of which
are to be used to pay a portion of the expenses of producing, completing and
delivering Season Two, except that no Loans will be made if a Default or Event
of Default exists except as determined by the Lender in its sole discretion. Any
portion of the Loan that has been repaid may not be reborrowed.

 

2.2            Loan Procedure.

 

(a)             Whenever the Borrower desires a Loan, the Borrower shall deliver
to the Lender a Borrowing Certificate, signed by an authorized officer of the
Borrower, and which has been approved in writing by the Completion Guarantor, no
later than (i) 11:00 a.m. (Pacific Time) one (1) Business Day before the
requested funding date in the case of requests for Prime Rate Loans, or (ii)
11:00 a.m. (Pacific Time) three (3) Business Days in advance of the requested
funding date in the case of requests for LIBOR Loans; provided, however, the
Lender shall have no obligation to make more than one (1) Loan in any four (4)
Business Day period.

 

(b)             The Borrowing Certificate shall specify (i) the requested
funding date (which shall be a Business Day), (ii) the aggregate amount of the
requested Loans, (iii) whether the Loans requested are to be Prime Rate Loans or
LIBOR Loans, and (iv) if the requested Loans are to be LIBOR Loans, the
requested Interest Period. Any Borrowing Certificate made pursuant to Subsection
2.2(a) hereof shall be irrevocable and the Borrower shall be bound to borrow the
funds requested therein in accordance therewith.

 

(c)             The Lender shall make each such Loan available to the Borrower
by wire transfer to the Production Bank Account specified in the Borrowing
Certificate in the amount of such Loan in same day funds (except for any part
thereof paid by the Lender to third Persons or to itself as permitted hereunder
or under any of the Loan Documents). Notwithstanding anything to the contrary
contained in this Agreement, the Lender shall not be required to purchase Dollar
deposits in the London Interbank market or the applicable LIBOR market to fund
any LIBOR Loans, and the provisions hereof shall be deemed to apply as if the
Lender had purchased such deposits to fund the LIBOR Loans.

 

(d)             Subject to the terms of this Agreement, the Lender shall be
obligated to make Loans hereunder, only for the following purposes and in the
following amounts, all in connection with the acquisition, production,
completion, and distribution of Season Two, and effecting Delivery to Netflix,
and the proceeds thereof shall not be available for any other purpose: (i)  to
pay a portion of the direct production costs of Season Two, which shall not
exceed the Available Commitment; (ii) the payment of interest; (iii) the payment
of the Attorney Costs and the Loan Fee; (iv) the bond fee due to the Completion
Guarantor for the Completion Guaranty to the extent included in the Budget and
not previously paid; and (v) the payment of the insurance premium for the
insurance required under Section 10.5 hereof to the extent not paid before the
Closing Date.

 

 

 



 8 

 

 

2.3            Loans. The Lender shall be deemed to have made Loans in
accordance with Section 2.2 hereof on behalf of the Borrower and the Lender may
apply the proceeds of such Loan as follows:

 

(a)             Notwithstanding anything to the contrary contained in this
Subsection 2.3(a), if the Completion Guarantor or any Person acceptable to the
Lender takes over the production of Season Two pursuant hereto or pursuant to
agreements between the Completion Guarantor or such other Person and the
Borrower, the Lender may make Loans up to the amount of the Available Commitment
and provide the proceeds thereof directly to the Completion Guarantor or such
other party. Payment of such proceeds may be made into an account over which the
Completion Guarantor or such other party may have sole dominion and control, to
be used to finance the production of Season Two and Delivery to the Lender and
to Netflix, and that such Loans shall constitute Loans hereunder; and

 

(b)             If a Default or Event of Default shall have occurred, the Lender
may make Loans up to the amount of the Available Commitment and pay the proceeds
thereof directly to the Persons providing rights, services, facilities,
locations and materials in connection with the production of Season Two and
Delivery to Netflix.

 

2.4            Initial Loan. The Borrower hereby authorizes and directs the
Lender on the Closing Date to make Loans for the account of the Borrower, to pay
the following Persons the indicated amounts: (a) the Loan Fee to the Lender;
(b) the Attorney Costs to the Lender’s counsel; (c) if unpaid, the bond fee due
to the Completion Guarantor for the Completion Guaranty; (d) if unpaid, the
premium to the insurance company providing the insurance required under
Section 10.5 hereof to pay the amount due in connection therewith on the Closing
Date; (e) the appropriate draw down for production costs of Season Two for the
next week to the extent included in the Budget; and (f) reimbursement to the
Borrower or such other Person(s) for certain production costs incurred prior to
the Closing Date to the extent such production costs are included in the Budget
and the Completion Guarantor credits such expenses to the Strike Price.

 

2.5            Conversion or Continuation.

 

(a)             The Borrower may, upon irrevocable written notice to the Lender
in accordance with Subsection 2.5(b) elect, as of any Business Day, to convert
all or any part of the Prime Rate Loans, in either case in a minimum amount of
$250,000 and in integral multiples of $100,000 in excess thereof, into LIBOR
Loans; or (ii) elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day or any
part thereof, in either case in the minimum amount and in integral multiples as
specified above; provided, however, that if at any time the aggregate amount of
LIBOR Loans in respect of any LIBOR Loan is reduced, by payment, prepayment, or
conversion of part thereof to be less than $250,000 such LIBOR Loan shall at the
Lender’s election convert into Prime Rate Loans, and on and after such date the
right of the Borrower to convert such Loans into LIBOR Loans shall terminate.

 

(b)             Whenever the Borrower elects to convert or continue Loans under
this Section 2.5, the Borrower shall deliver to the Lender a Notice of
Conversion/Continuation, signed by an authorized officer or signatory of the
Borrower (i) no later than 11:00 a.m. (Pacific Time) one (1) Business Day in
advance of the requested conversion date, in the case of a conversion into Prime
Rate Loans, and (ii) no later than 11:00 a.m. (Pacific Time) three (3) Business
Days in advance of the requested conversion or continuation date, in the case of
a conversion into, or continuation of, LIBOR Loans. The Notice of
Conversion/Continuation shall specify (1) the conversion or continuation date
(which shall be a Business Day), (2) the amount and type of the Loans to be
converted or continued, (3) the nature of the requested conversion or
continuation, and (4) in the case of a conversion into, or continuation of,
LIBOR Loans, the requested Interest Period. If the Borrower fails to provide a
Notice of Conversion/Continuation for any LIBOR Loans as provided above, such
Loans shall convert to Prime Rate Loans on the last day of the Interest Period
therefor.

 

(c)             Any Notice of Conversion/Continuation made pursuant to this
Section 2.5 shall be irrevocable and the Borrower shall be bound to continue or
convert the Loan specified therein in accordance therewith.

 

2.6            Special Provisions Governing LIBOR Loans. Notwithstanding any
other provisions of this Agreement to the contrary, the following provisions
shall govern with respect to LIBOR Loans.

 

 

 



 9 

 

 

(a)             If the introduction of or any change in or in the interpretation
of any law or regulation makes it unlawful, or any central bank or other
governmental authority asserts that it is unlawful, for the Lender to perform
its obligations hereunder to make LIBOR Loans or to fund or maintain LIBOR Loans
hereunder, (i) the obligation of the Lender to make, or to convert Loans into or
to continue Loans as, LIBOR Loans shall be suspended until the Lender notifies
the Borrower that the circumstances causing such suspension no longer exist, and
(ii) the Borrower shall on the termination of the Interest Period then
applicable thereto, or on such earlier date required by law, prepay in full all
LIBOR Loans then outstanding together with accrued interest thereon, or convert
all such LIBOR Loans into Prime Rate Loans in accordance with Section 2.5 and
pay to the Lender all other amounts payable by the Borrower hereunder
(including, without limitation, any amount payable in connection with a
prepayment pursuant to Subsection 2.6(b)). The Lender shall promptly notify the
Borrower if the terms of this Subsection 2.6(a) become applicable.

 

(b)             After the occurrence of and during the continuance of any Event
of Default, unless otherwise permitted by the Lender in its sole discretion the
Borrower may not borrow Loans as LIBOR Loans or elect to have any Loans
continued as, or converted to, LIBOR Loans after the expiration of any Interest
Period then in effect for such Loans.

 

(c)             If for any reason (including voluntary or mandatory prepayment
or acceleration), the Lender receives all or part of the principal amount of a
LIBOR Loan prior to the last day of the Interest Period for such Loan, the
Borrower shall immediately notify the Lender and, on demand by the Lender, pay
the Lender the amount (if any) by which (i) the additional interest which would
have been payable on the amount so received had it not been received until the
last day of such Interest Period exceeds the interest which would have been
recoverable by the Lender by placing the amount so received on deposit in the
certificate of deposit markets or the offshore currency interbank markets or
United States Treasury investment products, as the case may be, for a period
starting on the date on which it was so received and ending on the last day of
such Interest Period at the interest rate determined by the Lender in its
reasonable discretion or (ii) the excess, if any, of the greater of the Lender’s
cost of funds rate or the LIBOR, over the reinvestment rate for those funds then
available to the Lender, for a period starting on the date on which such payment
was so received and ending on the last day of such Interest Period. The Lender’s
determination as to such amount shall, absent manifest error, constitute
rebuttably presumptive proof thereof.

 

(d)             The Borrower shall pay to the Lender, upon demand, such amounts
as the Lender may determine to be necessary to compensate it for any costs
incurred or a reduction in amounts receivable by the Lender that the Lender
determines are attributable to its making or maintaining any LIBOR Loans, in
each case resulting from any Regulatory Change that: changes the basis of
taxation of any amounts payable to the Lender in respect of any LIBOR Loans
(other than changes which affect taxes measured by or imposed on the overall net
income of the Lender by the jurisdiction in which the Lender has its principal
office); or imposes or modifies any reserve, special deposit or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of the Lender (including any Loans or any
deposits referred to in the definition of “LIBOR Base Rate”); or imposes any
other condition affecting the LIBOR Loans (or any of such extensions of credit
or liabilities). The Lender shall notify the Borrower of any event occurring
after the date of this Agreement that will entitle the Lender to compensation
pursuant to this section as promptly as practicable after it obtains knowledge
thereof and determines to request such compensation. The Lender shall furnish
the Borrower with a statement setting forth the basis and amount of each request
by the Lender for compensation under this Subsection 2.6(d). Determinations and
allocations by the Lender for purposes of this Subsection 2.6(d) of the effect
of any Regulatory Change on its costs of maintaining its obligations to make
Loans or of making or maintaining Loans or on amounts receivable by it in
respect of Loans, and of the additional amounts required to compensate the
Lender in respect of any additional costs shall, absent manifest error,
constitute rebuttably presumptive proof thereof.

 

(e)             If the Lender determines that the adoption or implementation of
any Capital Adequacy Regulation, or compliance by the Lender (or its applicable
lending office) with any Capital Adequacy Regulation has or would have the
effect of reducing the rate of return on capital of the Lender or any person or
entity controlling the Lender (a “Parent”) as a consequence of its obligations
hereunder to a level below that which the Lender (or its Parent) could have
achieved but for such adoption, change or compliance (taking into consideration
its policies with respect to capital adequacy) by an amount deemed by the Lender
to be material, then from time to time, upon demand by the Lender, the Borrower
shall pay to the Lender such additional amount or amounts as will compensate the
Lender for such reduction. The Lender shall furnish the Borrower with a
statement setting forth the basis and amount of each request by the Lender for
compensation under this Subsection 2.6(e). A statement of the Lender claiming
compensation under this section and setting forth the additional amount or
amounts to be paid to it hereunder shall, absent manifest error, constitute
rebuttably presumptive proof thereof.

 

 

 



 10 

 

 

(f)              The Borrower shall pay to the Lender, upon the request of the
Lender, an amount sufficient (determined in the sole good faith opinion of the
Lender) to compensate it for any loss, costs or expense incurred by it as a
result of any failure by the Borrower to borrow a LIBOR Loan on the date for
such borrowing specified in the relevant Borrowing Certificate, including,
without limitation, any such loss, cost or expense incurred in obtaining,
liquidating, employing or redeploying deposits from third parties, whether or
not the Lender shall have funded or committed to fund such Loan.

 

(g)             If at any time the Lender, in its sole and absolute discretion,
determines that: (i) the amount of the LIBOR Loans for periods equal to the
corresponding Interest Periods are not available to the Lender in the offshore
currency interbank markets, or (ii) the LIBOR does not accurately reflect the
cost to the Lender of lending the LIBOR Loan, then the Lender shall promptly
give notice thereof to the Borrower, and upon the giving of such notice the
Lender’s obligation to make the LIBOR Loans shall terminate, unless the Lender
and the Borrower agree in writing to a different interest rate applicable to
LIBOR Loans.

 

ARTICLE 3 -INTEREST, FEES, AND OTHER CHARGES

 

3.1            Interest Rates.

 

(a)             All outstanding Obligations shall bear interest on the unpaid
principal amount thereof (including, to the extent permitted by law, on interest
thereon not paid when due) from the date made until paid in full in cash at a
rate determined by reference to the Prime Rate or the LIBOR and clauses “(i)” or
“(ii)” of this section, as applicable, but not to exceed the Maximum Legal Rate
described in Section 3.2. Any of the Loans may be converted into, or continued
as, Prime Rate Loans or LIBOR Loans in the manner provided in Section 2.5. If at
any time Loans are outstanding with respect to which notice has not been
delivered to the Lender in accordance with the terms of this Agreement
specifying the basis for determining the interest rate applicable thereto, then
those Loans shall be Prime Rate Loans and shall bear interest at a rate
determined by reference to the Prime Rate until notice to the contrary has been
given to the Lender and such notice has become effective. Except as otherwise
provided herein, the outstanding Obligations shall bear interest as follows: (i)
for all Prime Rate Loans, at a fluctuating per annum rate equal to the Prime
Rate Margin plus the Prime Rate; and (ii) for all LIBOR Loans, at a per annum
rate equal to the LIBOR Margin plus the LIBOR determined for the applicable
Interest Period.

 

(b)             Each change in the Prime Rate shall be reflected in the interest
rate applicable to Prime Rate Loans as of the effective date of each such
change. All interest charges shall be computed on the basis of a year of 360
days and actual days elapsed. Except as otherwise provided herein, all interest
shall be payable in arrears on each Interest Payment Due Date hereafter.

 

3.2            Maximum Rate. No provision of this Agreement or the Note shall be
deemed to establish or require the payment of interest of a rate in excess of
the maximum rate permitted by applicable law (the “Maximum Legal Rate”). If the
interest required to be paid under this Agreement or the Note exceeds the
Maximum Legal Rate, the interest required to be paid hereunder or under the Note
shall be automatically reduced to the Maximum Legal Rate. If any interest paid
exceeds the then applicable interest rate, the excess of such interest over the
maximum amount of interest permitted to be charged shall automatically be deemed
to reduce the accrued and unpaid fees and expenses due to the Lender under this
Agreement, if any; then to reduce the accrued and unpaid interest, if any; and
then to reduce principal of the Loan; the balance of any excess interest
remaining after the application of the foregoing, if any, shall be refunded to
the Borrower.

 

3.3            Default Interest. If any of the Obligations are not paid when due
(whether by acceleration or otherwise), then all of the Obligations shall,
without any notice, election or any other action by the Lender, bear interest at
the Default Rate applicable thereto until so paid, and if any other Default or
Event of Default occurs, then at the election of the Lender, while any such
Default or Event of Default is outstanding, all of the Obligations shall bear
interest at the Default Rate applicable thereto.

 

3.4            Late Payment. Any default in the payment of principal, interest,
costs or any other sum due hereunder or under any of the other Loan Documents
will result in additional losses and expenses to the Lender which are difficult
to quantify. If the Borrower fails to make any payment of principal, interest,
costs or any other sum due hereunder or under any of the other Loan Documents
within ten (10) Business Days after receipt of written notice that the same is
due and payable, then, in addition to any and all other rights and remedies of
the Lender hereunder, under the Loan Documents or otherwise at law or in equity,
the Borrower shall also pay to the Lender a late payment charge equal to three
percent (3%) of the then overdue amount in question as a reasonable estimate of
the Lender’s losses and expenses due as a result of such overdue amount which
late payment charge shall not bear interest if paid within ten (10) Business
Days after the date of such written notice. The assessment and collection of
each such late charge shall be without prejudice to all other rights of the
Lender, other than damages to the extent covered by such late payment charge.

 

 

 



 11 

 

 

3.5            Attorney Costs. On the Closing Date, the Borrower shall pay to
the Lender, for payment to the Lender’s counsel, the Attorney Costs.

 

3.6            Loan Fee. On the Closing Date, the Borrower shall pay to the
Lender the Loan Fee.

 

ARTICLE 4 - PAYMENTS AND REPAYMENTS

 

4.1            Repayment of Loans. The Borrower shall repay the outstanding
principal balance of the Loans and all other Obligations in full, plus all
accrued but unpaid interest thereon, on the Maturity Date or such earlier date
as specified herein.

 

4.2            Mandatory Prepayments. The Borrower shall prepay, without penalty
or premium, the Obligations by the following amounts, as and when received by or
as payable to the Borrower: (a) all Collateral Proceeds; (b) any insurance
proceeds to the extent and as provided in Section 10.5 hereof; and (c) as
otherwise provided hereunder.

 

4.3            Voluntary Prepayments. Upon at least two (2) Business Days prior
notice to the Lender, the Borrower may at its option prepay the Obligations in
whole or in part, without penalty or premium. Once such notice of prepayment has
been given, the principal amount of the Loan(s) specified in such notice shall
become due and payable on the date specified in the notice; provided, however,
that if prior to such prepayment date the Borrower advises the Lender in writing
that it wishes to cancel such prepayment notice, the Borrower’s sole liability
shall be for any and all increased costs and expenses incurred by the Lender, if
any, as the result of the receipt of such notice. All prepayments shall include
payment of accrued interest on the principal amount so prepaid and shall be
applied to payment of interest before application to principal. With respect to
any LIBOR Loans prepaid prior to the expiration date of the Interest Period
applicable thereto whether on the Maturity Date or otherwise, the Borrower shall
pay to the Lender the amounts described in Subsection 2.6(b).

 

4.4            Payments and Computations.

 

(a)             All payments to be made by the Borrower shall be made without
reduction, reserve, discount, withholding, credit, set-off, recoupment or
counterclaim, and irrespective of any claim which the Borrower may have against
the Lender. Except as otherwise expressly provided herein, all payments made by
the Borrower shall be made to the Collection Account and shall be made in
Dollars and in immediately available funds, no later than 1:00 p.m. (Pacific
Time) on the day specified herein. Any payment received later than 1:00 p.m.
(Pacific Time) shall be deemed to have been received on the following Business
Day and any applicable interest or fee shall continue to accrue.

 

(b)             Subject to the provisions set forth in the definition of
“Interest Period” herein, whenever any payment is due on a day that is not a
Business Day, such payment shall be made on the following Business Day, without
being subject to the assessment of a late charge, and such extension of time
shall be included in the computation of interest or fees thereon, as the case
may be.

 

4.5            Reserve Charges; Payments as Loans. At the option of the Lender,
subject only to the terms of this Section 4.5, the Attorney Costs, the Loan Fee,
interest, costs, fees, reimbursement obligations in connection with fees, taxes
(if any), and fees, expenses, and other sums payable hereunder, may be paid from
the proceeds of Loans, whether made following a request by the Borrower pursuant
to Section 2.2 or a deemed request as provided in this Section 4.5. The Borrower
irrevocably authorizes the Lender to charge the Borrower’s loan account for the
purpose of paying the Attorney Costs, the Loan Fee, interest, reimbursement
obligations, fees, premiums, and other sums payable hereunder, including
reimbursing expenses pursuant to Section 13.7. All such amounts charged shall
constitute Loans and all such Loans so made shall be deemed to have been
requested by the Borrower pursuant to Section 2.2. It shall not be necessary for
any such Loan to be processed through the Production Bank Account. Interest
shall be charged up to the limits thereof in the Interest and Fee Reserve. The
Lender will give the Borrower notice of any Loan under this Section 4.5;
provided, however, the failure to do so shall not relieve the Borrower of any of
the Obligations with respect thereto. Interest, costs, fees, expenses and other
sums charged to the Interest and Fee Reserve shall be added to the unpaid
principal balance of the Loan as and when charged to the Interest and Fee
Reserve. Upon making any Loan for interest, the Attorney Costs, the Loan Fee, or
any other costs, fees, and expenses payable hereunder, the Interest and Fee
Reserve, if any, shall thereupon be decreased by the amount of such Loan. If the
amount of such costs, fees, interest, and reimbursement obligations in
connection with fees, taxes (if any), and other sums payable hereunder, exceeds
the amount of any remaining Interest and Fee Reserve therefor (if any), then the
Borrower shall pay to the Lender, on demand, the amount of such excess in cash.

 

 

 



 12 

 

 

4.6            Apportionment, Application and Reversal of Payments. All payments
not constituting payment of specific fees and all Collateral Proceeds received
by the Lender shall be applied, subject to the provisions of this Agreement,
first, to pay any fees, expense reimbursements or indemnities (other than
interest and principal) then due to the Lender from the Borrower; second, to pay
interest due in respect of all Loans; third, to pay principal of the Loans and
fourth, to the payment of any other Obligations due to the Lender.
Notwithstanding any provision of this or any of the other Loan Documents to the
contrary, if the Lender determines at any time that the Interest and Fee Reserve
will be less than the total amount of interest accruing on the Loan before
repayment thereof in full, then the Lender may retain proceeds in the Collection
Account, in an amount determined by the Lender in its reasonable discretion to
pay interest, at the interest rates provided for under this Agreement, owing on
the Obligations on a current basis as a cash reserve to be applied by the Lender
to interest as and when due hereunder. The Lender shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Obligations in such order as the Lender may
determine in its sole and absolute discretion.

 

4.7            Indemnity for Returned Payments. If, after receipt of any payment
of, or proceeds applied to the payment of, all or any part of the Obligations,
the Lender is for any reason compelled to surrender such payment or proceeds to
any Person, because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continue and this Agreement shall continue in full force as
if such payment or proceeds had not been received by the Lender, and the
Borrower shall be liable to pay to the Lender, and hereby does indemnify the
Lender and hold the Lender harmless for, the amount of such payment or proceeds
surrendered. The provisions of this Section 4.7 shall be and remain effective
notwithstanding any contrary action which may have been taken by the Lender in
reliance upon such payment or application of proceeds, and any such contrary
action so taken shall be without prejudice to the Lender’s rights under this
Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable. The provisions of
this Section 4.7 shall survive the termination of this Agreement.

 

4.8            Increased Capital. If the Lender determines that compliance by
the Lender with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by the
Lender, or any corporation controlling the Lender, and the Lender reasonably
determines that the amount of such capital is increased by or based upon its
commitment to lend hereunder or its making or maintaining Loans hereunder or to
otherwise extend credit to the Borrower hereunder, and other commitments of this
type, then, upon demand by the Lender, the Borrower shall immediately pay to the
Lender, from time to time as specified by the Lender, additional amounts
sufficient to compensate the Lender in the light of such circumstances, to the
extent that (a) the Lender reasonably determines such increase in capital to be
allocable to the Lender’s commitment to make Loans hereunder, and (b) the
Lender’s other similarly situated borrowers are required to make such payments
and provided that any such allocation of payments shall be made on a basis no
less favorable than the basis applied to other similarly situated borrowers. If
the Lender increases the loan charges pursuant to the terms of this Section 4.8,
then the Borrower may, within ten (10) Business Days after being notified of
such increased charges, prepay all Obligations in full without penalty or
premium or the increased loan charges. After the expiration of the ten (10)
Business Day period, the Borrower may repay the Obligations, which repayment
shall include the increased charges resulting from the changed capital
requirements effective as of the first day of change, but otherwise without
penalty or premium.

 

4.9            Lender’s Books and Records. The Lender’s books and records
showing the Obligations and the transactions pursuant to this Agreement and the
other Loan Documents shall be admissible in any action or proceeding arising
therefrom, and shall, absent manifest error, constitute rebuttably presumptive
proof thereof, irrespective of whether any Obligation is also evidenced by a
promissory note or other instrument. If the Lender provides to the Borrower a
statement of Loans, payments and other transactions pursuant to this Agreement,
then such statement shall, absent manifest error, be deemed correct, accurate
and binding on the Borrower and an account stated (except for reversals and
reapplications of payments made as provided in Section 4.6 hereof and
corrections of errors discovered by the Lender), unless the Borrower notifies
the Lender in writing to the contrary within sixty (60) days after such
statement is received by the Borrower. If the Borrower gives the Lender a timely
notice of objections, then only the items to which exception is expressly made
will be considered to be disputed by the Borrower.

 

 

 



 13 

 

 

ARTICLE 5 - LENDING CONDITIONS

 

The obligation of the Lender to make any Loan hereunder shall be subject to
satisfaction of all of the conditions of this Article 5 being satisfied at the
time thereof.

 

5.1            Conditions Precedent to Initial Loan. The obligation of the
Lender to make the initial Loan is subject to the following conditions precedent
having been satisfied in a manner satisfactory to the Lender:

 

(a)             The Lender’s receipt of fully executed documentation, including
the Chain-of-Title Documents, evidencing that the Borrower owns all rights in
and to the Series, in perpetuity, throughout the world and all rights in
connection therewith, including, without limitation, the rights which are the
subject of the Netflix License Agreement, and that all payments for such rights
have been paid and all reversionary rights, if any, have been fully, finally and
unconditionally terminated;

 

(b)             All appropriate documents (including Form PA or Form CO)
evidencing the Borrower’s rights in and to the Literary Property, have been duly
submitted to and accepted for recordation in all appropriate governmental
offices, including the United States Registrar of Copyrights, accompanied by the
required filing fees;

 

(c)             All appropriate documents evidencing that the Lender’s Lien in
the Collateral and evidencing all other Liens granted to the Lender in
connection herewith, including the Copyright Mortgages, have been duly submitted
to and accepted for recordation in all appropriate governmental offices,
including the United States Registrar of Copyrights and the Secretary of State
of California, accompanied by the required filing fees;

 

(d)             An examination of the records of the United States Copyright
Office and the Secretary of State of California, and any other appropriate
governmental office, and a copyright and title search report on Season Two
approved by the Lender and its counsel, reveals no interest of any Person which
is contrary to the rights granted to the Lender hereunder or under any other
Loan Documents;

 

(e)             The Lender shall have received this Agreement and all of the
items listed in Schedule 5 hereto, together with all exhibits, attachments and
supplementary documents that are not elsewhere identified in this Section 5.1,
all in form and substance approved by the Lender, and executed and delivered by
all parties thereto when the nature of such items so requires;

 

(f)              The Borrower shall have performed and complied with all
covenants, agreements and conditions contained herein and the other Loan
Documents that are required to be performed or complied with by any such Person
before or on the Closing Date, and all representations and warranties made by
any such Person hereunder and/or in the other Loan Documents shall be true and
correct as of the Closing Date as if made on such date;

 

(g)             No Default or Event of Default shall exist on the Closing Date,
or would exist after giving effect to the Loans to be made on such date;

 

(h)             The Borrower shall have paid (or shall have provided for such
payments in the initial Loan) all Attorney Costs, the Loan Fee, and all other
fees and expenses of the Lender incurred in connection with any of the Loan
Documents due hereunder to the Lender and to other Persons on or prior to the
Closing Date;

 

(i)              There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower, Genius Brands, Netflix or the Completion
Guarantor pending or threatened before any court, governmental agency, or
arbitrator that might reasonably be expected to have a material adverse effect
upon the business, operations, property, prospects or condition (financial or
otherwise) of the Borrower, Genius Brands, Netflix or the Completion Guarantor
or upon the creditworthiness of any such Person or that purport to affect the
legality, validity, or enforceability of this Agreement or any other Loan
Document or the consummation of the transactions contemplated hereby and, upon
request, the Lender shall have received a certificate of a manager or authorized
officer of the Borrower, Genius Brands, Netflix or the Completion Guarantor (as
appropriate) to such effect;

 

 

 



 14 

 

 

(j)              The Borrower has opened the Collection Account and the
Production Bank Account;

 

(k)       The Borrower has opened the Cash Collateral Account and has deposited
$400,000 therein;

 

(l)              The Completion Guarantor has issued the Completion Guaranty
which specifies a Strike Price, which, after all credits thereto, does not
exceed the Available Commitment, calculated as of the Closing Date;

 

(m)           The Lender shall have received fully signed copies of the Netflix
License Agreement and the Netflix License Notice of Assignment, the terms of
which are acceptable to the Lender and its counsel;

 

(n)             Each of the individual producers, directors and actors shall
have executed his/her actor’s, director’s and producer’s agreement, as
appropriate and as required by the Completion Guarantor;

 

(o)             All proceedings taken in connection with the execution of this
Agreement and all other Loan Documents, and all documents and papers relating
thereto shall be satisfactory in form, scope, and substance to the Lender;

 

(p)             Receipt and satisfactory review by the Lender of all information
required to complete the Lender’s know your customer process; and

 

(q)       Such other documents as the Lender may reasonably request in order to
effect fully the purposes of this Agreement and the other Loan Documents.

 

The acceptance by the Borrower of any Loans made on the Closing Date shall be
deemed to be a representation and warranty made by the Borrower to the effect
that all of the conditions to the making of such Loans set forth in Subsections
5.1(a) – (q) have been satisfied, with the same effect as delivery to the Lender
of a certificate signed by an authorized officer or signatory of the Borrower,
dated the Closing Date, to such effect.

 

5.2            Conditions Precedent to Loans. The obligation of the Lender to
make each Loan, including the initial Loan shall be subject to the further
conditions precedent that on and as of the date of any such extension of credit:

 

(a)             The Lender shall have received a duly executed Borrowing
Certificate as and when required pursuant to Section 2.2 hereof;

 

(b)             The following statements shall be true, and the acceptance by
the Borrower of any extension of credit shall be deemed to be a statement to the
effect set forth in clauses (i) and (ii), with the same effect as the delivery
to the Lender of a certificate signed by an authorized officer of the Borrower,
dated the date of such extension of credit, stating that:

 

(i)                      The representations and warranties contained in this
Agreement and the other Loan Documents are correct in all material respects on
and as of the date of such extension of credit as though made on and as of such
date (except with respect to any representation or warranty that is stated to be
made as of a specific date which shall be deemed repeated as of such date); and

 

(ii)                    No event has occurred, or would result from such
extension of credit, which constitutes a Default or an Event of Default;

 

(c)             The Lender shall have received such other approvals, opinions or
documents as the Lender may reasonably request;

 

(d)             No order, judgment or decree of any governmental authority and
no law, rule or regulation applicable to the Lender shall purport by its terms
to enjoin, restrain or otherwise prohibit the making of such Loan; and

 

 

 



 15 

 

 

(e)             Since the Closing Date, there shall not have occurred any
material adverse change in the property, business, operations, or financial
condition of (i) the Borrower (and upon request the Lender shall have received a
certificate of the Borrower’s authorized officer to such effect), (ii) the
Completion Guarantor, (iii) Netflix and (iv) and any Person issuing indemnity
insurance to Completion Guarantor for the purpose of assuring that the
Completion Guarantor can satisfy its obligations to the Lender under the
Completion Guaranty.

 

ARTICLE 6 - SERIES PRODUCTION, COMPLETION, DELIVERY AND DISTRIBUTION

 

The Borrower hereby warrants, represents, covenants and agrees to the Lender as
follows.

 

6.1            Budget; Cash Flow; Season Two Teleplays; Production Schedule .

 

(a)            True and complete copies of the Budget, the Cash Flow Schedule,
each Season Two Teleplay, the Production Schedule, and, upon request of the
Lender, any agreements with any Person whose services are a requirement of any
such agreements, have been or will be furnished to the Lender. Such services
agreements, the Budget, the Cash Flow Schedule, the Season Two Teleplays and the
Production Schedule are in form and substance consistent with the provisions of
the Completion Guaranty;

 

(b)            The Borrower, the Completion Guarantor and any other Person
having approval rights with respect thereto have approved, or with respect to
each Season Two Teleplay will approve prior to production, the Budget, the Cash
Flow Schedule, each Season Two Teleplay and the Production Schedule, and all
elements with respect to which they have approval rights under the Completion
Guaranty;

 

(c)            The Budget includes provisions for all expenses necessary for the
production of the Delivery Materials in accordance with the terms of this
Agreement and the Netflix Notice of Assignment, including, but not limited to,
any and all costs of music, including all worldwide licenses and rights as and
to the extent required by the Netflix License Agreement; and

 

(d)            The service agreements required by the Completion Guarantor for
Season Two have been or will be approved by the Completion Guarantor and such
agreements are in full force and effect and (to the knowledge of the Borrower)
no party to any such agreement is in material default thereunder or has any
accrued right of termination thereunder.

 

6.2            Season Two Production.

 

(a)            The Borrower shall produce Season Two and the Delivery Materials
all in accordance with the Budget, the Season Two Teleplays, the Production
Schedule and the Cash Flow Schedule, and in a manner consistent with the
provisions of this Agreement and the Netflix License Agreement. The Borrower
shall not make or permit to be made any material changes, modifications, or
revisions to the Budget, the Season Two Teleplays, the Production Schedule or
the Cash Flow Schedule without the express authorization of the Completion
Guarantor and any other Persons that have approval thereof.

 

(b)            The Borrower shall not make any change in the Budget that would
increase, in the aggregate, the amount thereof or any other changes therein
without the prior approval of the Lender, the Completion Guarantor and any other
Person having approval rights with respect to such changes.

 

(c)            The Borrower shall cause Season Two and the Delivery Materials,
as appropriate, to strictly conform to all of the Technical and Non-Technical
Specifications.

 

6.3            Element Changes. Except as expressly permitted by the terms of
this Agreement and the Netflix Notice of Assignment, the Borrower shall not
make, agree to make, or permit to be made any variation or modification in any
of the elements of Season Two that are subject to approval or consent pursuant
to the Netflix Notice of Assignment, the Completion Guaranty or this Agreement,
without the prior consent of the Lender, the Completion Guarantor and Netflix,
respectively.

 

 

 



 16 

 

 

6.4            Series Credits; Print Advertising. Subject to the prior approval
of Netflix, the Borrower shall accord the Lender credit as production financier
in each Season Two Episode’s end titles in all positive prints thereof, provided
that any casual or inadvertent failure to accord such credit shall not
constitute a breach of this Agreement, all in a size of type customary for such
credits. Unless the Lender notifies the Borrower otherwise, the form of the
Lender’s credit in Season Two Episodes’ end titles shall be substantially as
follows: “Production Financing Provided by Bank Leumi USA – David Henry.”
Subject to the Borrower’s prior consent for uses other than in a traditional
tombstone, the Lender may use the Borrower’s names in advertising and
promotional material. Additionally, the Borrower shall accord the Lender’s
counsel, Babok & Robinson, LLP, with credit as legal counsel for the production
financier in the Season Two Episodes’ end titles in all positive prints
thereof.  The form of the Lender’s counsel credit in the Season Two Episodes’
end titles shall be substantially as follows: “Legal Counsel to Bank Leumi –
Babok & Robinson, LLP.” Borrower’s failure to accord credit in accordance with
the provisions of this paragraph shall not be deemed a breach of this Agreement;
provided, however, upon the Lender’s or Lender’s counsel’s, as the case may be,
written notice, Borrower shall cure on a prospective basis any material defect
in the Lender’s or Lender’s counsel’s credit in prints issued or controlled by
the Borrower. The Borrower shall use reasonable efforts to notify its
subdistributors of the credit obligations set forth herein, but the Borrower
shall not be responsible or liable for the failure of any such subdistributor to
comply with the same.

 

6.5            Stop Date; Contingent Compensation; Fees.

 

(a)             The Borrower represents, warrants, and covenants that no actor
shall be granted a “stop date” (as that term is understood in the motion picture
industry) in connection with such actor’s engagement for Season Two unless
permitted by the Completion Guarantor.

 

(b)             The Borrower shall not enter into any agreement to pay any
Person from the Collateral Proceeds any residuals, profit participations,
deferred compensation, contingent compensation, whether computed on the basis of
the Collateral Proceeds, net receipts from exploitation of any Season or
otherwise (whether in a fixed amount or computed on a percentage basis), unless
all such payments are subordinated and subject to the rights of the Lender under
the Loan Documents or otherwise consented to by the Lender and the Borrower
shall not pay (and shall not allow the payment of) any such payments from the
Collateral Proceeds until all Obligations have been satisfied in full. The
Lender shall not have any obligation to pay any such payments to any Person.

 

6.6            Exhibition. If prohibited by the Netflix License Agreement, the
Borrower shall not exhibit Season Two (or any Episode) for any Person other than
Persons involved in the production of Season Two, the Completion Guarantor,
Netflix and the Lender or their authorized representatives, without the Lender’s
prior approval, which approval will not be unreasonably withheld.

 

6.7            Performance and Amendment of Agreements, Etc..

 

(a)            The Borrower shall effect Delivery to Netflix. The Borrower shall
perform all of its obligations under the Netflix License Agreement and the
Netflix Notice of Assignment and shall enforce all of its rights and remedies
thereunder as it deems appropriate in its business judgment, except that the
Borrower shall not take any action or fail to take any action with respect to
the Netflix License Agreement or the Netflix Notice of Assignment that would
result in a waiver or other loss of any material right or remedy of the Borrower
or Netflix, respectively, thereunder. Under no circumstances shall the Lender be
obligated to effect Delivery to Netflix.

 

(b)            The Borrower shall not, without the Lender’s prior approval,
modify, amend, supplement, compromise, satisfy, release, terminate, or discharge
the Netflix License Agreement, the Netflix Notice of Assignment, the Completion
Agreement, any collateral securing the same, any Person liable directly or
indirectly with respect thereto, or any agreement relating to the Netflix
License Agreement, the Netflix Notice of Assignment, the Completion Agreement,
or the collateral therefor. Without limiting the generality of the foregoing,
the Borrower shall not, without the Lender’s prior consent, amend or modify in
any way the amount or payment due date(s) or the conditions of payment of the
Netflix License Fee.

 

6.8            Enforcement of Agreements.

 

(a)            The Borrower shall notify the Lender promptly after the Borrower
becomes aware thereof, of any event or fact which could give rise to a breach of
any of the Chain-of-Title Documents or the Netflix License Agreement, and shall
diligently pursue such right and report to the Lender on all further
developments with respect thereto.

 

 

 



 17 

 

 

(b)            Until all Obligations have been indefeasibly paid and performed
in full, the Borrower shall, at its expense, take all reasonable action to
enforce the Chain-of-Title Documents and the Netflix License Agreement, and make
collection and take all appropriate legal action necessary to enforce
collection, of all Collateral Proceeds, as and when due, which may be owing by
Netflix under the Netflix License Agreement or from any other Person pursuant to
any other agreement entered into by the Borrower with respect to the Collateral,
and shall remit all sums so collected to the Collection Account. If the Borrower
fails after the Lender’s demand to pursue diligently any right under the Netflix
License Agreement or any other agreement entered into by the Borrower with
respect to the Collateral, or if an Event of Default then exists, the Lender may
directly enforce such right in its own or the Borrower’s name and may enter into
such settlements or other agreements with respect thereto as the Lender shall
determine.

 

(c)            In any suit, proceeding, arbitration, or action brought by the
Lender under the Netflix License Agreement, the Completion Agreement, or other
agreement, for any sum owing thereunder or to enforce any provision thereof, the
Borrower shall indemnify and hold the Lender harmless from and against all
expense, loss or damage suffered by reason of any defense, setoff,
counterclaims, recoupment, or reduction of liability whatsoever of Netflix or
the Completion Guarantor or other obligor thereunder arising out of a breach by
the Borrower of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing from the Borrower to or in favor of
such obligor or its successors.

 

6.9            Related Agreements. The Borrower represents and warrants to the
Lender that: (a) it has obtained and has delivered or will deliver to the Lender
as of the Closing Date true and complete fully executed copies of the
Chain-of-Title Documents, the Netflix License Agreement and the Completion
Agreement; (b) the Chain-of-Title Documents, the Netflix License Agreement, the
Netflix Notice of Assignment, the Completion Agreement, and all other
agreements, certificates, exhibits, attachments, and other documents entered
into in connection therewith and related thereto are valid, binding, and
subsisting agreements, enforceable against the parties thereto in accordance
with their respective terms except to the extent that such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other similar laws affecting creditors’ rights generally and by general
principles of equity; and (c) each of the foregoing agreements has been duly
executed and delivered by all parties thereto and all are and will be in full
force and effect.

 

ARTICLE 7 -COLLATERAL

 

7.1            Grant of Security Interest. As security for all of the
Obligations, the Borrower hereby grants to the Lender a continuing security
interest in, Lien on, and right of set-off against, all of the Borrower’s
assets, whether now owned or hereafter acquired or arising and regardless of
where located and whether or not in possession of the Borrower (collectively,
the “Collateral”), which includes without limitation, all of the Borrower’s
right, title and interest in the Chain-of-Title Documents, the Teleplays, the
Literary Property, the Series, all Seasons, the Physical Properties, the
Collection Account, the Production Bank Account, the Cash Collateral Account,
all accounts, deposit accounts, equipment, general intangibles, intellectual
property rights, inventory, investment property, letter of credit rights,
chattel paper, documents, instruments and other negotiable collateral,
supporting obligations, and all other personal property of the Borrower and the
proceeds of the foregoing, and each and all of the following particular rights
and properties of the Series:

 

(a)       The Series and all collateral, allied, ancillary, subsidiary and
merchandising rights therein, and all properties and things of value pertaining
thereto and all products and proceeds thereof whether now in existence or
hereafter made, acquired or produced (as used in this Article 7, the term the
“Series” means and includes all Episodes, and all of the aforesaid rights and
the rights and property set forth in Sections 7.1(a)(i) through (xx) below)
including without limitation:

 

(i)          The Literary Property;

 

(ii)        The Physical Properties;

 

(iii)       All Preprint Materials;

 

(iv)       All rights of the Borrower of every kind or nature in and to any and
all music and musical compositions created for, used in or to be used in
connection with the Series including, without limitation, all copyrights therein
and all rights to perform, copy, record, re-record, produce, publish, reproduce
or synchronize any or all of said music and musical compositions as well as all
other rights to exploit such music including record, soundtrack recording, and
music publishing rights;

 

 

 



 18 

 

 

(v)       All collateral, allied, ancillary, subsidiary, publishing and
merchandising rights and all properties and things of value, whether now in
existence or hereafter made, acquired or produced by the Borrower of every kind
and nature, in each case pertaining to or derived from, appurtenant to or
related to the Series or the Literary Property, including, without limitation,
all production, exploitation, reissue, remake, sequel, serial or series
production rights by use of film, tape or any other recording devices now known
or hereafter devised, whether based upon, derived from or inspired by the
Series, the Literary Property or any part thereof; all rights to use, exploit
and license others to use or exploit any and all novelization, publishing,
commercial tie-ups and merchandising rights of every kind and nature, including,
without limitation, all novelization, publishing, merchandising rights and
commercial tie-ups arising out of or connected with or inspired by the Series or
the Literary Property, the title or titles of the Series or of any Season or of
any Episode, the characters appearing in the Series or the Literary Property
and/or the names or characteristics of said characters, and including further,
without limitation, any and all commercial exploitation in connection with or
related to the Series, all remakes or sequels thereof and/or the Literary
Property;

 

(vi)       All rights of the Borrower of every kind or nature, present and
future, in and to all agreements relating to the development, production,
completion, delivery and exploitation of the Series, including, without
limitation, all agreements for personal services, including the services of
writers, directors, cast, producers, special effects personnel, personnel,
animators, cameramen and other creative, artistic and technical staff and
agreements for the use of studio space, equipment, facilities, locations,
animation services, special effects services and laboratory contracts;

 

(vii)       All insurance and insurance policies heretofore or hereafter placed
upon the Series or the insurable properties thereof and/or any Person or Persons
engaged in the development, production, completion, delivery or exploitation of
the Series and the proceeds thereof;

 

(viii)      All copyrights, rights in copyrights, interests in copyrights and
renewals and extensions of copyrights, domestic and foreign, heretofore or
hereafter obtained by the Borrower upon the Series or the Literary Property or
any part thereof, and the right (but not the obligation) to make publication
thereof for copyright purposes, to register a claim under copyright, and the
right (but not the obligation) to renew and extend such copyrights, and the
right (but not the obligation) to sue in the name of the Borrower or in the name
of the Lender for past, present and future infringements of such copyrights;

 

(ix)        All rights of the Borrower to produce, acquire, release, sell,
distribute, subdistribute, lease, sublease, market, license, sublicense,
exhibit, broadcast, transmit, reproduce, publicize or otherwise exploit the
Series, the Literary Property and any and all rights therein (including, without
limitation, the rights referred to in Section 7.1(a)(iv) above) in perpetuity,
without limitation, in any manner and in any media whatsoever throughout the
universe, including, without limitation, by projection, radio, all forms of
television (including, without limitation, free, pay, toll, cable, sustaining
subscription, sponsored and direct satellite broadcast), in theaters,
non-theatrically, on cassettes, cartridges and discs and by any and all other
scientific, mechanical or electronic means, methods, processes or devices now
known or hereafter conceived, devised or created;

 

(x)        All rights of the Borrower of any kind or nature, direct or indirect,
to acquire, produce, develop, reacquire, finance, release, sell, distribute,
subdistribute, lease, sublease, market, license, sublicense, exhibit, broadcast,
transmit, reproduce, publicize, or otherwise exploit the Series, or any rights
in the Series, including, without limitation, pursuant to agreements between the
Borrower and any Affiliate of the Borrower that relate to the ownership,
production or financing of the Series;

 

(xi)       All contract rights and general intangibles that may arise in
connection with the creation, production, completion, delivery, financing,
ownership, possession or exploitation of the Series or which grant to any Person
any right to acquire, produce, develop, reacquire, finance, release, sell,
distribute, subdistribute, lease, sublease, market, license, sublicense,
exhibit, broadcast, transmit, reproduce, publicize, or otherwise exploit the
Series or any rights in the Series and all collateral, allied, ancillary,
subsidiary and merchandising rights therein, and all properties and things of
value pertaining thereto and all products and proceeds thereof whether now in
existence or hereafter made, acquired or produced and the rights and property
set forth in Sections 7.1(a)(i) through (xix) below, including, without
limitation, all of the Borrower’s rights under the Netflix License Agreement,
and all such rights pursuant to agreements between the Borrower and any
Affiliate of the Borrower which relate to the ownership, production or financing
of the Series;

 

(xii)       All rent, revenues, income, compensation, products, increases,
proceeds (including the proceeds of letters of credit) and profits or other
property obtained or to be obtained by the Borrower from the production,
release, sale, distribution, subdistribution, lease, sublease, marketing,
licensing, sublicensing, exhibition, broadcast, transmission, reproduction,
publication, ownership, exploitation or other uses or disposition of the Series
and the Literary Property (or any rights therein or part thereof), in any and
all media, including without limitation, the properties thereof and of any
collateral, allied, ancillary, merchandising and subsidiary rights therein and
thereto, and amounts recovered as damages by reason of unfair competition, the
infringement of copyright, breach of any contract or infringement of any rights,
or derived therefrom in any manner;

 

 

 



 19 

 

 

(xiii)       Any and all documents, receipts or books and records, including,
without limitation, documents or receipts of any kind or nature issued by any
pledgeholder, warehouseman or bailee with respect to the Series and any element
thereof;

 

(xiv)       All of the Borrower’s right, title and interest in, to and under
accounts, contract rights, investment property and general intangibles (as such
terms are defined in the UCC) in connection with or relating to the Series and
to the Physical Properties, including all rights to receive the payment of money
under present or future contracts or agreements (whether or not earned by
performance) from the sale, distribution, exhibition, disposition, leasing,
subleasing, licensing, sublicensing and other exploitation of the Series or the
Literary Property or any part thereof or any rights therein in any medium,
whether now known or hereafter developed, by any means, method, process or
device in any market;

 

(xv)       All of the Borrower’s right, title and interest in, to and under the
Netflix License Agreement including the Borrower’s rights to receive payments
thereunder, and all other rights to receive film rentals, license fees,
distribution fees, producer’s shares, royalties and other amounts of every
description including, without limitation, from (1) theatrical exhibitors,
non-theatrical exhibitors, television networks and stations and airlines, cable
television systems, pay television operators, whether on a subscription, per
program charge basis or otherwise, and other exhibitors, (2) distributors,
subdistributors, lessees, sublessees, licensees and sublicensees (including any
subsidiary of the Borrower) and (3) any other Person that distributes, exhibits
or exploits the Series or the Literary Property or elements or components of the
Series or the Literary Property or rights relating thereto;

 

(xvi)       All of the Borrower’s right, title and interest in and to any and
all sums paid or payable to the Borrower now due or which hereinafter may become
due to the Borrower by any state, federal, provincial, or other governmental
body or authority directly or indirectly as a tax credit, tax refund, tax
subsidy, production credit or similar government benefit, or by any tax shelter,
or pursuant to any sale and leaseback transaction, any co-production structure,
or any similar transaction, and any and all allied, ancillary and subsidiary
rights therein;

 

(xvii)      All title or titles of the Series, any Season and any Episode and
all of the Borrower’s rights to the exclusive use thereof including rights
protected pursuant to trademark, service mark, unfair competition and/or other
laws, rules or principles of law or equity;

 

(xviii)     All inventions, processes, formulae, licenses, patents, patent
rights, trademarks, trademark rights, service marks, service mark rights, trade
names, trade name rights, logos, indicia, corporate and the Borrower names,
business source or business identifiers and renewals and extensions thereof,
domestic and foreign, whether now owned or hereafter acquired, and the
accompanying good will and other like business property rights relating to the
Series, any Season or any Episode, and the right (but not the obligation) to
register claims under trademark or patent and to renew and extend such
trademarks or patents and the right (but not the obligation) to sue in the name
of the Borrower or in the name of the Lender for past, present or future
infringement of trademark or patent;

 

(xix)        Any other property of any kind of the Borrower in the possession or
under the control of the Lender or a bailee of the Lender or any of the Lender’s
affiliates; and

 

(xx)        All accessions to, substitution for, and replacements, proceeds, and
proceeds of proceeds of any of the foregoing, including, without limitation,
proceeds of any insurance policies, claims against third Persons, with respect
to the foregoing.

 

7.2            Perfection and Protection of the Lender’s Lien. The Borrower
shall at its expense, perform all steps reasonably requested by the Lender at
any time to perfect, maintain, protect, and enforce the Lender’s Lien in the
Collateral and the priority thereof (i.e., a first priority Lien subject only to
Permitted Liens), including, without limitation: (a) executing, filing,
recording, and refiling such financing statements, continuation statements,
copyright mortgages, Form PAs or COs, and copyright assignments herewith and (b)
taking such other steps herewith as the Lender may deem necessary or appropriate
and wherever required or permitted by law in order to perfect or preserve the
Lender’s first priority Lien in the Collateral and the priority thereof. The
Borrower shall do such further acts and things and execute and deliver to the
Lender such additional conveyances, assignments, agreements, and instruments
consistent herewith as the Lender may reasonably require or deem advisable to
carry into effect the purposes of this Agreement or to better assure and confirm
to the Lender its rights, powers, and remedies hereunder. The Borrower appoints
the Lender as the Borrower attorney-in-fact to: (i) file or record financing
statements and amendments thereto (including filing such statements and
amendments by electronic means with or without a signature as authorized or
required by applicable law or filing procedures), Form PAs or COs, copyright
mortgages, copyright assignments, and any other documents in all appropriate
governmental offices, including the United States Registrar of Copyrights,
accompanied by the required filing fees, relative to all or any part of the
Collateral; (ii) take all other steps necessary or desirable in the Lender’s
judgment to perfect, protect, enforce, preserve, or continue the first priority
Lien granted herein without the signature of the Borrower where permitted by
law; and (iii) do such further acts and things and execute such additional
conveyances, assignments, agreements, and instruments as the Lender may require
or deem advisable to carry into effect the purposes of this Agreement or to
better assure and confirm to the Lender its rights, powers, and remedies
hereunder.

 

 

 



 20 

 

 

7.3            Assignment of Rights Only. The Lender shall have under this
Agreement and the other Loan Documents an assignment of and Lien on only the
benefits of and rights under the Completion Agreement, the Netflix License
Agreement and the other Collateral. The Lender has not assumed any obligations
or duties thereunder. All such obligations and duties of the Borrower under the
Completion Agreement, the Netflix License Agreement and the other Collateral,
shall be and remain enforceable only against the Borrower and shall not be
enforceable against the Lender. Notwithstanding any provision hereof to the
contrary, the Borrower shall at all times remain liable to observe and perform
all of its duties and obligations under the Completion Agreement, the Netflix
License Agreement and the other Collateral, and the Lender’s exercise of any of
their rights with respect to the Collateral shall not release the Borrower from
any of such duties and obligations. The Lender shall not be obligated to perform
or fulfill any of the Borrower’s duties or obligations under the Completion
Agreement or the Netflix License Agreement, or to make any payment thereunder,
or to make any inquiry as to the nature or sufficiency of any payment or
property received by it thereunder or the sufficiency of performance by any
party thereunder, or to present or file any claim, or to take any action to
collect or enforce any performance, any payment of any amounts, or any delivery
of any property.

 

7.4            Jurisdiction of Organization. The Borrower represents and
warrants to the Lender that the Borrower’s books and records are located at the
address specified in Section 13.9 hereof. If (a) the jurisdiction of
organization or name of the Borrower, or the title or titles of the Series or
any Episode is to be changed or modified in any manner, or (b) there is proposed
to be a change in location or name of any laboratory, special effects studio,
sound studio, other processing or storage entity or any sound studio, other
processing or storage entity or any bailee which holds, or which is expected to
process, any Preprint Materials, then the Borrower shall so notify the Lender
and, before making any such change or modification, shall execute and deliver to
the Lender such further documents related thereto and do such other acts and
things as the Lender may reasonably request in order to carry out the purposes
of this Agreement including, without limitation, the execution and delivery of
financing statements, amendments, copyright assignments and mortgages, and
laboratory agreements, necessary or desirable to continue and/or perfect the
Lender’s Lien in the Collateral.

 

7.5            Title to and Liens on the Collateral.

 

(a)             Except for Permitted Liens, the Borrower represents and warrants
to the Lender and agrees with the Lender that: (i) all of the Collateral is and
will continue to be owned by the Borrower free and clear of all Liens; (ii)  the
Lender’s Lien in the Collateral will not be subject to any prior Lien except
with respect to Permitted Liens, which by law or the Lender’s agreement, are
prior to the Lender’s Lien in the Collateral; and (iii) the Borrower will not
sell, offer to sell, hypothecate or otherwise dispose of any of the Collateral,
or any part thereof or interest therein, at any time, without the prior consent
of the Lender.

 

(b)             The Borrower will appear in, contest and defend against any
action or proceeding purporting to affect title to or any other interest in any
portion of the Collateral or the rights or powers of the Lender, its successors
or assigns, or the right or interest of the Lender, legal or beneficial, in any
portion of the Collateral; and will pay all reasonable costs and expenses,
including costs of evidence of title and outside attorneys’ fees, in any such
action or proceeding in which the Lender may appear.

 

7.6            Access and Examination. Until all of the Obligations have been
indefeasibly paid in full and the Lender’s commitment to Borrower hereunder has
terminated, the Lender shall have the right and the Borrower shall permit the
Lender to, at all times upon two (2) Business Days’ notice (and at any time,
without any notice, when a Default or Event of Default exists), during normal
business hours, (i) to examine, audit, make extracts from or copies of and
inspect any and all of the Borrower’s books, records, files concerning or
mentioning the Collateral and/or the Collateral Proceeds, (ii) to discuss the
Borrower’s affairs with the Borrower’s officers and management (iii) be given
access, during normal business hours, to any and all of the Borrower’s computer
hardware or software, whether maintained by the Borrower, or third Persons on
the Borrower’s behalf, that pertains to or reflects, such records and (iv)
permit the Lender to inspect the Collateral or any part thereof at such place as
the Collateral may be held or located or at such other reasonable place. At such
time or times as the Lender may request, the Borrower will, at its cost and
expense, prepare a list or lists in such form as shall be satisfactory to the
Lender, certified by a duly authorized officer/manager of the Borrower,
describing in such reasonable detail as the Lender shall require, the
Collateral, and specifying the location of the Collateral and the Borrower
records pertaining thereto.

 

7.7            Attorney-in-Fact.

 

(a)             The Borrower hereby constitutes and appoints the Lender as its
true and lawful attorney-in-fact, in its place and stead and with full power of
substitution, either in the Lender’s own name or in the name of the Borrower to
do the following after an Event of Default, to the extent the Borrower has such
right:

 

 

 



 21 

 

 

(i)                 Endorse any notes, checks, drafts, money orders, or other
evidences of payment payable to the Borrower relating to the Collateral that may
come into the possession of the Lender and obtain, take possession of,
substitute the Lender or any designee of the Lender for the Borrower as the
owner of, or signatory on, and otherwise apply in any manner, all deposit
accounts, cash or cash equivalents, instruments and general intangibles of,
relating to or derived from the Series or any other Collateral, and all proceeds
thereof including, but not limited to, interest, chattel paper, notes,
certificates, writings, distributions, dividends, profits, rights, benefits,
premiums and other payments and rights to payment, held by any Person for or in
the name of the Borrower;

 

(ii)               Enforce all of the Borrower’s rights under and pursuant to
all agreements with respect to the Collateral, all for the sole benefit of the
Lender, and to enter into such other agreements as may be necessary to complete
the production, distribution, and exploitation of Season Two;

 

(iii)             Enter into and perform such agreements as may be necessary in
order to carry out the terms, covenants, and conditions of this Agreement and
the other Loan Documents that are required to be observed or performed by the
Borrower;

 

(iv)             Execute such other and further mortgages, pledges, and
assignments of the Collateral as the Lender may reasonably require solely for
the purpose of protecting, maintaining, or enforcing the Lien granted to the
Lender by this Agreement and the other Loan Documents;

 

(v)               Take over and complete production of Season Two or any Episode
(including, but not limited to completing post-production and editing and
locking Season Two or any Episode);

 

(vi)             Sign and deliver documents required or appropriate to reduce or
eliminate any foreign withholding taxes;

 

(vii)           Lease, license, sell or otherwise dispose of the Series or
Season Two and/or such distribution rights in and to the Series and such other
rights therein as have not been disposed of by the Borrower or any Person on
behalf of the Borrower (or to engage others to do so with the costs and expenses
thereof to be recoupable by the Lender as provided herein);

 

(viii)          Renegotiate the Netflix License Agreement or such other
agreements as the Lender has a Lien in pursuant to the terms hereof as the
Lender in its sole and exclusive discretion deems proper;

 

(ix)             Require, demand, collect, receive, settle, adjust, compromise
and to give acquittances and receipts for the payment of any and all money
payable pursuant to the Netflix License Agreement, or such other agreements
included in the Collateral and such licenses and agreements as the Lender may
enter into as aforesaid;

 

(x)               Prepare and file documents required or appropriate in order to
qualify for withholding tax exemptions, and file any claims and/or proofs of
claim, and commence, maintain or discontinue any actions, suits or other
proceedings deemed by the Lender advisable for the purpose of collecting or
enforcing payment of any money owing under the terms of the Collateral;

 

(xi)             Execute any and all such instruments, agreements or documents,
and do all things as may be necessary or desirable to carry out the purposes of
this Agreement;

 

(xii)           Apply any receipts so derived from the Lender’s exercise of this
power-of-attorney to the Obligations as herein provided;

 

(xiii)          Settle, compromise, prosecute or defend any action, claim or
proceeding with respect thereto and to sell, assign, pledge, transfer and make
any agreement respecting or otherwise deal with, the same;

 

(xiv)          Effect Delivery to Netflix; and

 

 

 



 22 

 

 

(xv)            Do any and all other acts necessary and proper to carry out the
intent of this Agreement;

 

(b)               Nothing herein contained shall be construed as requiring or
obligating the Lender to make any demand, or to make any inquiry as to the
nature or sufficiency of any payment received by it, or to present or file any
claim or notice or take any action with respect to any of the Collateral or the
money due or to become due thereunder or the property covered thereby, and no
action taken or omitted to be taken by the Lender with respect to any of the
Collateral shall give rise to any defense, counterclaim or setoff in favor of
the Borrower or to any claim or action against the Lender. Neither the Lender
nor its attorneys will be liable for any acts or omissions or for any error of
judgment or mistake of fact or law. The Borrower ratifies and confirms all acts
taken by the Lender as such attorney-in-fact or its substitutes by virtue of
this power of attorney. This power, being coupled with an interest, is
irrevocable until this Agreement has been terminated and the Obligations have
been fully satisfied.

 

7.8            Lender’s Rights, Duties and Liabilities. The Borrower assumes all
responsibility and liability arising from or relating to the use, sale or other
disposition of the Collateral. To the extent that the Lender has taken
possession of any of the Collateral pursuant to its rights under this Agreement,
neither the Lender nor any of its officers, directors, employees or agents shall
be liable or responsible in any way for the safekeeping of any of the
Collateral, or for any loss or damage thereto, or for any diminution in the
value thereof, or for any act of default of any carrier, forwarding agency or
other Person whomsoever, all of which shall be at the Borrower’s sole risk. The
Obligations shall not be affected by any failure of the Lender to take any steps
to perfect the Lender’s Liens or to collect or realize upon the Collateral, nor
shall loss of or damage to the Collateral release the Borrower from any of the
Obligations. The Lender may (but shall not be required to), without notice to or
consent from the Borrower, sue upon or otherwise collect, extend the time for
payment of, modify or amend the terms of, compromise or settle for cash, credit,
or otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of the Borrower for the Obligations or under
this Agreement or any other agreement now or hereafter existing between the
Lender and the Borrower.

 

7.9            Authority to Collect. The Borrower shall take and shall direct
other Persons to take all steps necessary to cause all Collateral Proceeds,
including the Netflix License Fee, to be paid (as directed by the Lender)
directly by Netflix or other obligor thereof to the Collection Account or to the
Lender for deposit into the Collection Account to be applied by the Lender to
the repayment of the Obligations. All collections received in the Collection
Account or directly by the Borrower or its Affiliates or the Lender, and all
funds in any other account to which such collections are deposited, shall, be
the sole property of the Lender and subject to the Lender’s sole control.

 

7.10         Remittances. If, notwithstanding the Borrower’s direction to pay
all Collateral Proceeds directly to, as appropriate, the Collection Account or
to the Lender, any Collateral Proceeds, including the Netflix License Fee, are
paid to the Borrower or any other Person, then the Borrower shall and shall
direct each such other Person to: (i) segregate and hold in trust all of such
receipts that it receives; and (ii) remit such receipts in the form received
directly to the Collection Account (as more fully set forth in the Netflix
Notice of Assignment), or to the Lender for deposit to the Collection Account,
not later than the Business Day following the day of its receipt thereof. The
Borrower shall not commingle any of the Collateral Proceeds with its funds or
the funds of any other Person.

 

7.11         Copyrights. As soon as each Season Two Episode may be copyrighted,
the Borrower shall , as promptly as practicable, take any and all actions
necessary to copyright each such Season Two Episode and to register such
copyright in the name of the Borrower for the United States in conformity with
the laws of the United States, and contemporaneously therewith shall execute and
record a copyright mortgage and assignment and power of attorney in favor of the
Lender, granting to the Lender a Lien thereon for the purpose of securing the
Obligations, and immediately deliver to the Lender written evidence of any and
all such copyright registrations and mortgages.

 

7.12         Control of Preprint Materials. The Borrower shall not deliver or
deposit any of the Preprint Materials in any film or sound laboratory without
first obtaining and delivering to the Lender a fully executed laboratory
agreement approved by the Lender and the Completion Guarantor. Except as
required to effect Delivery in accordance with the Netflix Notice of Assignment,
no print, preprint, sound or other Preprint Materials shall be deposited at any
laboratory or maintained at any place without the prior consent of the Lender
and the Completion Guarantor and compliance with the requirements of this
Section 7.12.

 

 

 



 23 

 

 

7.13       Cash Collateral Account and Payment to the Lender. The Borrower shall
deposit into the Cash Collateral Account four hundred thousand Dollars
($400,000) as additional security for the payment and performance of all
Obligations of the Borrower hereunder. The Borrower agrees that the amounts held
in the Cash Collateral Account shall be remitted to the Lender and applied to
the payment of the Obligations, without any offset or deduction, upon either
Delivery being effected to Netflix or upon the occurrence of an Event of
Default.

 

ARTICLE 8 - BOOKS, RECORDS; FINANCIAL REPORTING; AND NOTICES

 

8.1            Books and Records.

 

(a)             The Borrower shall maintain a system of accounting established
and administered in accordance with customary standards of the television
industry in Los Angeles, California, to the production of first-class television
programs and keep adequate records and books of account in which complete
entries in accordance with such accounting principles will be made.

 

(b)             The Borrower shall maintain, at all times, correct and complete
books and records, in all material respects, with respect to the Collateral that
are as complete and comprehensive as those customarily maintained by others
engaged in the production of first class television programs, including all
books, records, contracts, production notes and all other information and data
of every kind relating to the Series, the Collateral, and the production,
distribution, or exploitation thereof.

 

8.2            Financial Information. The Borrower shall promptly furnish to the
Lender all financial and other information relating to the production of the
Series, business, properties, condition, operations and affairs of the Borrower,
financial or otherwise, as the Lender shall reasonably request. Without limiting
the generality of the foregoing, the Borrower shall furnish to the Lender, in
such detail as the Lender shall request, the following:

 

(a)       Monthly, but in any event not later than fifteen (15) days after the
last Business Day of each month, a Cost Report showing the then cost to complete
each line item;

 

(b)       Within five (5) days of delivery to the Completion Guarantor copies of
all periodic statements of the costs of production of Season Two in the same
form as supplied to the Completion Guarantor;

 

(c)       As soon as available, but in any event within thirty (30) days after
Season Two has been completed, a copy of a statement of the final cost of
production of Season Two (detailed in accordance with the categories in the
Budget);

 

(d)       As soon as available, but in any event not later than fifteen (15)
days after the last Business Day of each month, copies of all invoices (if any)
for payments due under the Netflix License Agreement sent to Netflix by the
Borrower since the date such invoices were last delivered to the Lender; and

 

(e)       As soon as available, but in any event within five (5) Business Days
after being sent to or received from Netflix, copies of all invoices and other
correspondence between the Borrower and Netflix concerning or mentioning the
Netflix License Fee.

 

8.3            Notice of Certain Events..The Borrower shall promptly notify the
Lender in writing of the following matters after obtaining knowledge thereof:
(a) any Event of Default or Default; (b) any material default under the Netflix
License Agreement, the Completion Agreement and any other agreement material to
the business, financial condition or results of operations of the Borrower to
which the Borrower is a party or by which the Borrower or any of its respective
properties may be bound; (c) immediately after becoming aware thereof, any
pending or threatened action, suit, proceeding, or counterclaim by any Person,
or any pending or threatened investigation by a governmental authority, which
action, suit, proceeding, counterclaim or investigation seeks damages in excess
of $10,000 (which amount shall not be fully covered by insurance), or which may
otherwise materially and adversely affect the Collateral, the repayment of the
Obligations, the Lender’s rights under the Loan Documents, or the Borrower’s
property, business, operations, or financial condition; and (d) immediately
after becoming aware thereof, any pending or threatened strike, work stoppage,
unfair labor practice claim, or other labor dispute affecting the Borrower in a
manner that could reasonably be expected to have a material adverse affect on
the Series.

 

 

 



 24 

 

 

ARTICLE 9 - GENERAL REPRESENTATIONS AND WARRANTIES

 

The Borrower warrants and represents to the Lender and (except with respect to
any representation or warranty which is stated to be made as of a specific date
which shall be deemed repeated as of such date), the Borrower shall be deemed to
have repeated each such representation and warranty on each date that any
Obligations remain outstanding, as follows.

 

9.1            Authorization, Validity, and Enforceability.

 

(a)             The Borrower has the power and authority to execute, deliver and
perform this Agreement, the other Loan Documents to which it is a party, and to
incur the Obligations, and to grant to the Lender a Lien upon and in the
Collateral. The Borrower has taken all necessary organizational action
(including without limitation, obtaining approval of its members if necessary)
to authorize the execution, delivery, and performance of this Agreement and the
Loan Documents. No consent, approval, or authorization of, or declaration or
filing with, any governmental authority, and no consent of any other Person, is
required in connection with Borrower’s execution, delivery and performance of
this Agreement and the other Loan Documents, except for those already duly
obtained.

 

(b)             This Agreement and the other Loan Documents have been duly
executed and delivered by the Borrower and constitute the legal, valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms without defense, setoff or counterclaim, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, and other similar laws affecting creditors’ rights generally and by
general principles of equity.

 

(c)             The Borrower’s execution, delivery, and performance of, as
applicable, this Agreement, the other Loan Documents and the Netflix License
Agreement, do not and will not conflict with, or constitute a violation or
breach of, or constitute a default under, or result in the creation or
imposition of any Lien (other than Permitted Liens) upon the property of the
Borrower by reason of the terms of (i) any contract, mortgage, lease, agreement,
indenture, or instrument to which the Borrower is a party or which is binding
upon the Borrower, (ii) any judgment, law, statute, rule or governmental
regulation applicable to the Borrower, or (iii) the organizational documents of
the Borrower.

 

9.2            Validity and Priority of Liens. The provisions of this Agreement
and the other Loan Documents create a legal and valid Lien on all the Collateral
in favor of the Lender and such Lien constitutes a perfected and continuing Lien
on all the Collateral, having priority over all other Liens on the Collateral
except for those Permitted Liens that, by agreement of the Lender, are senior to
the Lender’s Lien therein, securing all the Obligations, and enforceable against
the Borrower and all other Persons.

 

9.3            Organization and Qualification. The Borrower is: (a) duly formed
and organized and validly existing in good standing under the laws of the
jurisdiction of its organization, (b) qualified to do business in the
jurisdiction of its organization, and (c) has all requisite power and authority
to conduct its business and to own its property.

 

9.4            Financial Information. Financial information, and other data
furnished by the Borrower to the Lender in connection with the Borrower’s
application for credit hereunder, if any, are, in all material respects,
accurate and correct.

 

9.5            Solvency. The Borrower is solvent prior to and after giving
effect to the Loans on the Closing Date and shall remain solvent during the term
hereof.

 

9.6            Rights in the Series and Collateral.

 

(a)       The Borrower owns or controls all rights in the Series and in the
other Collateral necessary to enable the Borrower to fully perform all of its
obligations, representations, warranties and agreements under this Agreement,
the Loan Documents, the Netflix Notice of Assignment and the Netflix License
Agreement, as applicable.

 

 

 

 



 25 

 

 

(b)       The Borrower has acquired, now owns and will own during production of
Season Two and continuing through satisfaction of all Obligations, subject only
to those rights granted pursuant to the Netflix License Agreement, (i) all
right, title and interest, including copyrights in and to the Literary Property,
including each Season Two Teleplay; (ii) all right, title and interest necessary
to produce, make, distribute, exhibit and otherwise exploit Season Two
worldwide, including, without limitation, all rights in the literary, musical or
other property or ideas used therein, (iii) the right to exhibit Season Two and
each Episode on television, through subscription video-on-demand, by means of
video cassettes and videodisks or in any other media or manner, by any means now
known or unknown, and (iv) the sole right to exploit all ancillary rights in and
to Season Two, including, without limitation, all rights granted pursuant to the
Netflix License Agreement, subject to the Chain-of-Title Documents and payment
of necessary performing rights fees in respect of the music in Season Two.

 

(c)       As soon as the Season Two Teleplays have been approved by Netflix and
the Completion Guarantor, the Borrower shall file the Season Two Teleplays with
the United States Copyright Office and provide the Lender with one or more
Copyright Mortgages covering the Lender’s Lien in the Season Two Teleplays so
that the Lender can file such Copyright Mortgages with the United States
Registrar of Copyrights.

 

(c)       All material or matter used in or in connection with Season Two,
including dialogue, characters, titles, episodes and events, shall be original
and owned by or licensed to the Borrower, or in the public domain, and will not
infringe any copyrights, statutory or common law, or constitute a libel, slander
or invasion of privacy of any Person, or otherwise infringe on or violate the
rights or any other Person whomsoever, in any fashion whatsoever.

 

(d)       Neither the Borrower nor any Person acting on the Borrower’s behalf
shall enter into an agreement relating to music rights in connection with Season
Two unless such agreement grants all rights with respect thereto for such media
and/or duration as such rights are required under the Netflix License Agreement.
The Borrower shall deliver copies of all such agreements to the Lender for its
review (but not approval) upon the Lender’s written request.

 

9.7            Required Payments. All rents, royalties and other amounts due and
payable by the Borrower under contracts, leases, license agreements and other
instruments relating to the Collateral, including without limitation contracts,
leases or agreements relating to the Literary Property, the Chain-of-Title
Documents, the services of all persons or entities rendering services in
connection with the Series, and the furnishing of goods, processing, equipment
and materials used in connection with the Series have been paid if due, or will
be paid when due, if by reason of nonpayment thereof the value of any part of
the Collateral or the Lien of the Lender therein may be impaired, and the
Borrower is not in default under any such contract, lease, license agreement or
other instrument so that such impairment has now occurred.

 

9.8            Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower or before any court or governmental agency, arbitrator or
instrumentality, domestic or foreign, relating to the Teleplays, the Series, the
Literary Property, the Netflix License Agreement, or rights therein or thereto
or otherwise, that if determined adversely to the Borrower would have a material
adverse effect on the Collateral or the financial condition, other properties or
operations of the Borrower, or that would materially and adversely affect the
rights and Lien of the Lender granted to the Lender hereunder.

 

9.9            No Defaults. The Borrower is not in default under the Netflix
License Agreement, the Completion Agreement or any of the other Loan Documents
to which it is a party.

 

9.10         Taxes. The Borrower has filed all tax returns and other reports
that it was required by law to file on or prior to the date hereof and has paid
all taxes, assessments, fees, and other governmental charges, and penalties and
interest, if any, against it or its property, income, or franchise, that are due
and payable (except to the extent that (a) any such taxes, assessments, fees,
and other governmental charges, and penalties and interest are diligently
contested in good faith by appropriate proceedings and proper reserves are
established on the books of the Borrower as provided in applicable accounting
standards and (b) a stay of enforcement of any Liens arising from the nonpayment
thereof when due is in effect).

 

 

 

 



 26 

 

 

9.11         No Material Adverse Change. Since the Closing Date, no material
adverse change has occurred in the property, business operations or conditions
of the Borrower, Genius Brands and to the best of the Borrower’s knowledge,
Netflix.

 

9.12         Material Agreements. The Borrower has furnished to the Lender
copies of all material agreements, indentures, and other instruments relating to
the Series, or pursuant to which the Borrower has incurred or may be obligated,
whether directly or indirectly, for borrowed money.

 

9.13         Completion Guarantor Payments. Neither the Borrower nor any of its
Affiliates and the Completion Guarantor have entered into an agreement or
understanding pursuant to which the Completion Guarantor will pay to the
Borrower or to any of its respective Affiliates any rebates, commissions, or any
other payment, regardless of what that payment is called or styled, in
connection with or in any way related to Season Two other than as specified in
the Completion Agreement.

 

9.14         Survival of Warranties. All covenants, agreements, representations
and warranties made under this Agreement or in any of the other Loan Documents
shall survive the execution and delivery of this Agreement, the making of the
Loans hereunder, and the execution and delivery of the Note and shall continue
in full force and effect until the full and final payment and performance of all
the Obligations.

 

9.16 Margin Stock; Investment Company; and Public Utility Holding Company. The
Borrower shall use the proceeds of the Loan to pay the direct production costs
of Season Two, and the fees and costs expressly identified herein, and for no
other purpose. The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States), and no part of the proceeds of any Loan will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock. The Borrower is not an “investment
company” nor an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended (15 U.S.C. §§80(a)(l), et seq.). The Borrower is
not a “holding company” or a “subsidiary company” of a “holding company” or an
affiliate of a “holding company” within the meaning of the Public Utility
Holding Company Act of 1935, as amended.

 

ARTICLE 10 -AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Borrower covenants to the Lender that so long as any of the Obligations
remain outstanding or this Agreement is in full effect as follows.

 

10.1         Taxes and Other Liabilities. The Borrower shall pay and discharge,
before the same become delinquent and before penalties accrue thereon, all
taxes, assessments and governmental charges upon or against it or upon its
income or profits or upon any of its properties, and all its other liabilities
at any time existing, except to the extent and so long as: (a) the same are
being contested in good faith and by appropriate proceedings in such manner as
not to cause any materially adverse effect upon its financial condition or the
loss of any right of redemption from any sale thereunder; and (b) it shall have
set aside on its books reserves (segregated to the extent required by generally
accepted accounting principles) adequate with respect thereto; and further to
pay all governmental charges or taxes (except income, franchise or other similar
taxes on the Lender) at any time payable or ruled to be payable in respect of
the existence, execution or delivery of this Agreement or the other Loan
Documents by reason of any existing or hereafter enacted federal or state
statute.

 

10.2         Legal Rights and Facilities. The Borrower shall maintain and
preserve its legal existence and all rights, privileges, franchises and other
authority necessary for the conduct of its business.

 

10.3         Compliance. The Borrower shall comply with all laws, rules and
regulations relating to, and shall pay or shall cause to be paid prior to
delinquency all license fees, registration fees, taxes, guild or union pension,
health and welfare payments, supplemental market, reuse and other required
payments and assessments, and all other charges, including without limitation
non-governmental levies or assessments, that may be levied upon or assessed
against, or that may become a Lien on, the ownership, operation, possession,
maintenance, exploitation, exhibition or use of, the Collateral or which create
or may create a Lien upon the Collateral, or any part thereof. The Borrower
shall pay prior to delinquency all required guild or union residual payments
arising prior to Delivery to Netflix, and the Borrower shall pay or cause
Netflix to pay prior to delinquency all required guild or union residual
payments arising after Delivery to Netflix.

 

 

 



 27 

 

 

10.4         Maintenance. The Borrower shall maintain the Collateral in good
order and repair (normal wear and tear excepted), conduct its business in an
orderly manner without interruption, and refrain from any material change in the
nature of its business.

 

10.5         Insurance.

 

(a)             At all times while the Obligations are outstanding, at its sole
cost and expense, the Borrower shall maintain insurance against loss or damage
to the Collateral with responsible and reputable insurance companies or
associations approved by the Lender in such amounts and covering such risks as
are usually carried by companies engaged in similar businesses and owning
similar property in the same general area as the area in which such property is
located including, without limitation, fire, public liability, property damage,
miscellaneous equipment, pre-production, production, extra expense, domestic
comprehensive general and automobile liability, foreign comprehensive general
liability, domestic workers’ compensation and employer’s liability, foreign
workers’ compensation, guild accident insurance, errors and omissions, cast
insurance in an amount which is not less than the amount of the Budget, negative
insurance in an amount which is not less than the amount of the Budget and
projected interest, director, soundtrack, and interruption of business and
political risk insurance.

 

(b)             Without limiting the generality of the foregoing, the Borrower
shall (i) maintain errors and omissions insurance, covering, among other things,
the legal liability and defense of the Borrower against lawsuits alleging the
unauthorized use of title, format, ideas, characters, plots, plagiarism,
copyright infringement and unfair competition, and (ii) protect against alleged
libel, slander, defamation of character and invasion of privacy and
(iii) comprehensive general liability insurance covering the Borrower against,
among other things, all claims for bodily injury, personal injury or property
damage which may arise in connection with Season Two, including, without
limitation, coverage for all owned, non-owned and hired vehicles (both on and
off camera) with a minimum liability limits of $1,000,000. The errors and
omissions policy shall be in a minimum amount of $3,000,000 per occurrence and
$5,000,000 in the aggregate, with a deductible of not more than $25,000, and a
period of coverage of approximately not less than three (3) years from the
Closing Date (plus such longer periods as such coverage is required to be in
effect pursuant to the Netflix License Agreement).

 

(c)             All such insurance policies covering the Collateral shall name
the Borrower as named insured and shall name the Lender as additional insured
without the Lender being liable for premiums or other costs or expenses. Each
such policy shall bear a standard first mortgagee endorsement in favor of the
Lender and shall provide for all losses to be paid to the Borrower, and for
losses to be adjusted with the insurer by the Borrower; provided that, if the
insurer shall have received written notice from the Lender that an Event of
Default has occurred and is continuing unremedied, any such payment for loss or
destruction of or damage to the Collateral shall be paid directly to the Lender
and any such adjustments shall be made solely by the Lender. All such insurance
payments received by the Lender while an Event of Default shall have occurred
and be continuing unremedied shall be held or applied by the Lender as provided
in Subsection 10.5(h).

 

(d)             At least thirty (30) days prior to the expiration of each such
policy, the Borrower shall furnish the Lender with evidence satisfactory to the
Lender of the payment of premium and the reissuance of a policy continuing
insurance in force as required by this Agreement. All such policies or
certificates shall contain a provision that such policies will not be canceled
or materially amended, which term shall include any reduction in the scope or
limits of coverage, without at least thirty (30) days’ prior written notice by
such insurer to the Lender (or ten (10) days with respect to payment of premiums
when due). If the Borrower fails to provide, maintain, keep in force or deliver
and furnish to the Lender the policies of insurance required by this Section
10.5, then the Lender may, but shall not be obligated to, procure such insurance
or single interest insurance for such risks covering the Lender’s interest, and
the Borrower will pay all premiums thereon promptly upon demand by the Lender,
together with interest thereon at the rate then applicable to the Loans made to
the Borrower hereunder from the date of expenditure by the Lender until
reimbursement by the Borrower.

 

(e)             All policies of insurance (other than errors and omissions
insurance) required to be furnished by the Borrower pursuant to this
Section 10.5 shall have attached thereto a lender’s loss payable endorsement or
its equivalent, or a loss payable clause acceptable to the Lender, for the
benefit of the Lender.

 

 

 



 28 

 

 

(f)              The Borrower shall observe and comply with the requirements of
all policies of insurance required to be maintained hereunder and shall so
perform and satisfy the requirements thereof so that the insurance policies are
at all times in full force and effect.

 

(g)             Upon request by the Lender, the Borrower shall furnish the
Lender a certificate of an officer/manager of the Borrower containing a detailed
list of the insurance policies of the Borrower required by or referred to in
this Section 10.5 then outstanding and in force.

 

(h)             All insurance money received by the Lender shall be held by the
Lender to secure the performance by the Borrower of the Obligations and shall be
applied against and reduce such Obligations.

 

(i)              Notwithstanding any provisions of this Agreement, the
Completion Agreement, the Completion Guaranty or the Netflix License Agreement
to the contrary, if any claim should arise under any of the policies of
insurance to be provided under said agreements, with respect to which the
insurer is to make a payment to the Borrower (as distinguished from a payment to
a third Person) such payment shall be made to the Production Bank Account and
shall be disbursed as follows:

 

(x)               If Season Two has been completed or the production abandoned
(e.g., for purposes of this paragraph only, Season Two shall be deemed abandoned
if a cast insurance claim is made and thereafter the role with respect to which
cast insurance reimbursement is sought is not subsequently photographed) such
proceeds shall first be paid to the Lender and applied to the repayment of the
Obligations until the Obligations have been repaid in full, any balance shall
then be applied and paid to the Completion Guarantor so that the Completion
Guarantor may recoup any sums advanced (plus interest thereon) for the
production of Season Two or under the Completion Guaranty and finally any
balance shall be paid to the Borrower; and

 

(y)       If Season Two has not been completed or abandoned, such proceeds, to
the extent necessary, shall be used to pay production costs of Season Two;
provided, however, and notwithstanding anything contained herein to the
contrary, if the Completion Guarantor has advanced funds for the production of
Season Two for any reason, the proceeds of such insurance for such loss shall be
paid to the Completion Guarantor up to the amount of said advance(s) and
interest and thereafter in accordance with the first part of this sentence. The
balance, if any, remaining after the Completion Guarantor has been reimbursed in
full, shall be paid to the Borrower.

 

10.6         Related Agreements. The Borrower shall perform and observe, in all
material respects, all material agreements, covenants, representations and
warranties of the Borrower under the Netflix License Agreement, its agreements
with any guilds concerning Season Two, the Completion Agreement, and any other
document or agreement entered into in connection with or related to the
production, completion, Delivery, or exploitation of Season Two (including,
without limitation, any document or agreement entered into in connection with or
related to the Literary Property).

 

10.7         Approvals. The Borrower shall obtain from time to time, all
approvals, permits and consents necessary to allow the Borrower to remit
payments to the Lender in Dollars from any and all appropriate governmental
authorities having jurisdiction thereof.

 

10.8         Indebtedness. The Borrower shall not incur any indebtedness, other
than pursuant to this Agreement or in the ordinary course of producing Season
Two (e.g., credit arrangements for equipment).

 

10.9         Dissolution and Sale of Assets. The Borrower shall not wind up,
liquidate or dissolve its affairs, or sell, lease, license, transfer, or
otherwise dispose of or grant an interest in all or a substantial part of the
Collateral or, except upon thirty (30) days prior written notice to the Lender,
change its legal or trade name.

 

10.10     Use of Proceeds. The Borrower shall not use the proceeds of any Loan
made by the Lender hereunder for any purpose or thing other than the items set
forth in Subsection 2.2(a) hereof.

 

10.11     Transactions with Affiliates. The Borrower shall not, except as
previously approved in writing by the Lender, effect any transaction with any
Affiliate.

 

 

 



 29 

 

 

10.12     Consolidation or Merger. The Borrower shall not consolidate with or
merge into any other Person.

 

10.13     Liens. The Borrower shall not directly or indirectly create, incur or
suffer to exist, and shall promptly discharge or cause to be discharged, any
Lien on or with respect to the Collateral, other than Permitted Liens.

 

10.14     Further Assurances. The Borrower shall, at any time or from time to
time upon the request of the Lender, execute and deliver such further documents
and do such other acts and things as the Lender may reasonably request in order
to effect fully the purposes of this Agreement the other Loan Documents and to
provide for the payment and performance of the Obligations of the Borrower in
accordance with the terms of this Agreement and the other Loan Documents.

 

10.15     Negative Pledge. The Borrower shall not enter into or suffer to exist
any agreement prohibiting or conditioning the creation or assumption of any Lien
upon any of its property or assets, other than as contemplated by this Agreement
or the other Loan Documents.

 

10.16     Bank Accounts. After the date hereof, the Borrower shall not open or
maintain any bank account other than: (a) the Production Bank Account, (b)
accounts maintained at the Lender, or (c) accounts maintained at another
financial institution approved by the Lender.

 

ARTICLE 11 - EVENTS OF DEFAULT; REMEDIES

 

11.1         Events of Default. It shall constitute an event of default (“Event
of Default”) if any one or more of the following shall occur for any reason:

 

(a)             Failure of the Borrower to pay the principal of or interest on
any of the Obligations when the same becomes due;

 

(b)             Failure by the Borrower to pay any fees, expenses, or any other
Obligation not otherwise specified in the foregoing clause “(a)” within five
(5) Business Days following the date such item is due, whether upon demand or
otherwise;

 

(c)             Any representation or warranty made by the Borrower in this
Agreement or by the Borrower or Genius Brands in any of the other Loan
Documents, in each case to which it is a party, any financial statement, or
report furnished by the Borrower at any time to the Lender shall prove to be
untrue in any material respect as of the date on which made or furnished;

 

(d)             Failure of the Borrower to comply with any other covenants on
its part to be performed under the terms of this Agreement or the other Loan
Documents, and, if the Lender determines (in its sole discretion) that such
failure may be cured so that the Lender has not suffered and will not suffer any
material adverse effect, is not cured within ten (10) Business Days after notice
thereof by the Lender to the Borrower or such other party (with a copy to the
Borrower), as applicable, and in the event such cure cannot be affected within
such ten (10) Business Days period the Borrower commences within such ten (10)
Business Days period steps to affect a cure and such steps remain continuing;

 

(e)             Failure of the Borrower, Genius Brands, Netflix, the Irish
Co-Producer or the Completion Guarantor to perform or observe any material
agreement, material covenant, representation or warranty under the Netflix
License Agreement, the Co-Production Agreement or any other Loan Documents to
which such Person is a party, respectively, or any other document or agreement
entered into by the Borrower, Netflix, the Irish Co-Producer or the Completion
Guarantor in connection with or related to Season Two (including, without
limitation, any document or agreement entered into in connection with or related
to the Literary Property) within five (5) Business Days after written notice to
the Borrower by the Lender of such failure;

 

(f)              The Borrower, Genius Brands, Netflix, the Irish Co-Producer or
the Completion Guarantor shall become insolvent; or admit in writing its
inability to pay its debts as they mature; or make an assignment for the benefit
of creditors; or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business, or if such
a receiver or trustee otherwise shall be appointed;

 

 

 



 30 

 

 

(g)             Any money, judgment, writ or warrant of attachment, or similar
process involving an amount in excess of $50,000 shall be entered or filed
against the Borrower, $250,000 shall be entered or filed against Genius Brands
or $500,000 shall be entered or filed against the Completion Guarantor or any
material portion of their respective assets and shall remain unvacated, unbonded
or unstayed for a period of thirty (30) days or in any event later than five
(5) days prior to the date of any proposed sale thereunder;

 

(h)             An involuntary bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors shall be instituted against the Borrower,
Genius Brands, Netflix, the Irish Co-Producer or the Completion Guarantor, and
such proceeding shall not be dismissed within ninety (90) days after its
commencement or an order for relief against the Borrower, Genius Brands,
Netflix, the Irish Co-Producer or the Completion Guarantor, shall have been
entered in such proceeding, or any order, judgment or decree shall be entered
against the Borrower, Genius Brands, Netflix, the Irish Co-Producer or the
Completion Guarantor decreeing its dissolution or division;

 

(i)              A bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by the Borrower, Genius Brands,
Netflix, the Irish Co-Producer or the Completion Guarantor;

 

(j)              Any sale of, or agreement to sell, any of the Collateral or any
material portion of the other assets of the Borrower with regards to the Series,
without the Lender’s approval;

 

(k)             This Agreement, the Netflix License Agreement, the Co-Production
Agreement, any other Loan Document, or any other material instrument delivered
hereunder or thereunder shall at any time after its execution and delivery and
for any reason cease to be in full force and effect, or shall be declared to be
null and void, or the validity or enforceability thereof shall be contested by
any party thereto other than the Lender, or any party other than the Lender
shall deny that it has any further obligation under this Agreement, the Netflix
License Agreement, the Co-Production Agreement, any other Loan Documents or any
other material instrument delivered hereunder or thereunder, which could result
in a material adverse effect, as determined by the Lender in its sole
discretion;

 

(l)              The Completion Guarantor, the Irish Co-Producer or Netflix fail
to, or fail to confirm in writing, upon request by the Lender, to the Lender
that it shall, perform or observe any material covenant or agreement contained
in the Completion Guaranty, the Netflix License Agreement, the Co-Production
Agreement or any other Loan Documents to which any such Person is a party, which
could result in a material adverse effect;

 

(m)           Any Person with which the Completion Guarantor is insured for the
purpose of assuring that the Completion Guarantor will satisfy its obligations
to the Lender under the Completion Guaranty denies any of its obligations to the
Completion Guarantor or the Lender;

 

(n)             The abandonment of production of Season Two;

 

(o)             Any guaranty, if any, of the Obligations shall be terminated,
revoked, or declared void or invalid or there is a failure to perform any
material covenant thereunder;

 

(p)             Any Default or Event of Default occurs under any of the other
Loan Documents;

 

(q)             Any Event of Default under the Season One Loan Agreement; or

 

(r)              A Change of Control occurs.

 

11.2         Remedies.

 

(a)             If a Default or Event of Default exists, the Lender may, in its
discretion, without notice to or demand on the Borrower, restrict the amount of
or refuse to make Loans. If an Event of Default exists, the Lender may, in its
discretion, do one or more of the following in addition to the actions described
in the preceding sentence, at any time or times and in any order, without notice
to or demand on the Borrower: (i) terminate this Agreement; (ii) declare any or
all Obligations to be immediately due and payable; and (iii) pursue its other
rights and remedies under the Loan Documents and applicable law. The foregoing
shall not be construed to limit the discretion of the Lender to take any actions
described above at any other time.

 

 

 



 31 

 

 

(b)             If any Event of Default exists the Lender shall have, in
addition to all other rights of the Lender hereunder, the rights and remedies of
a secured party under the UCC. The Lender may require the Borrower to assemble
the Collateral and make it available to the Lender at a place or places to be
designated by the Lender.

 

(c)             If any Event of Default exists the Lender may, in its sole
discretion, in its name or in the name of the Borrower, or otherwise, demand,
sue for, collect or receive any money or property at any time payable or
receivable on account of or in exchange for, or make any compromise or
settlement deemed desirable with respect to, any of the Collateral, but shall be
under no obligation so to do, or the Lender may extend the time of payment,
arrange for payment in installments, or otherwise modify the term of, or
release, any of the Collateral, without thereby incurring responsibility to, or
discharging or otherwise affecting the liability of, the Borrower. The Lender
will not be required to take any steps to preserve any rights against prior
parties to the Collateral. If the Borrower, Netflix or the Irish Co-Producer
fail to make payment or take any action required under the Netflix License
Agreement, the Netflix Notice of Assignment, the Co-Production Agreement, any
other Loan Document or the Completion Agreement, the Lender may make such
payments and take all such actions as the Lender deems necessary to protect the
Lender’s Lien in the Collateral and/or the value thereof. The Lender is hereby
authorized (without limiting the general nature of the authority hereinabove
conferred) to pay, purchase, contest or compromise any Liens which the Lender
believes appear to be equal to, prior to or superior to the Lien of the Lender
in the Collateral.

 

(d)             If any Event of Default exists the Lender may, without notice or
demand or legal process, enter upon any premises, or wherever any portion of the
Collateral may be, and take possession of the Collateral together with all
additions and accessories thereto, demand and receive such possession from any
person who has possession thereof, remove, keep and store the Collateral or any
portion thereof, or put a custodian in charge thereof, and take such other
measures as it may deem reasonably necessary or proper for the care or
protection thereof.

 

(e)             If any Event of Default exists the Lender may, with or without
taking possession thereof, sell, lease, license, or cause to be sold, or
otherwise disposed of, at such price or prices as the Lender shall in its sole
and absolute discretion so determine, and for cash or on credit or for future
delivery, without assumption of any credit risk, and in a commercially
reasonably manner, all or any portion of the Collateral, at any public or
private disposition thereof, without demand of performance or notice of
intention to sell or of time or place of sale; provided, however, that unless
the Collateral in the Lender’s possession is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, the
Lender shall give the Borrower notice of the time and place of any public
disposition thereof or of the time after which any private disposition thereof
is to be made. The requirement of notice shall be met if notice of disposition
is delivered or mailed, by certified mail, postage prepaid, to the Borrower as
set forth in Section 13.9 hereof or such other address as the Borrower may by
notice have furnished the Lender in writing for such purpose, at least ten (10)
days prior to the time of such disposition. Each acquirer at any such
disposition (including, if applicable, the Lender) shall hold the property
acquired absolutely free from any claim or right of whatever kind including any
equity of redemption and the Borrower hereby waives (to the extent permitted by
law) all rights of redemption, stay and/or appraisal which it now has or may
have at any time in the future under any rule of law or statute now existing or
hereafter enacted. Any public or private disposition of the Collateral or any
part thereof shall be held at such time or times within ordinary business hours
and at such place or places as the Lender may fix in the notice of disposition.
At any such disposition, the Collateral, or any portion thereof, to be disposed
of may be disposed of in one lot as an entirety or in separate parcels, as the
Lender may (in its sole discretion) determine and, if permitted by law, the
Lender may bid (which bid may be, in whole or in part, in the form of
cancellation of indebtedness) for and purchase the Collateral or any portion
thereof for the account of the Lender. The Lender shall not be obligated to make
any disposition of the whole or any part of the Collateral if it shall determine
not to do so, regardless of the fact that notice of disposition of the
Collateral may have been given. The Lender may by announcement at the time and
place fixed for disposition, without prior notice or publication, adjourn any
public or private disposition of the Collateral or cause the same to be
adjourned from time to time, and such disposition may, without further notice,
be made at the time and place to which the same was so adjourned. In case a
disposition of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Lender until the sale
price is paid by the purchaser or purchasers thereof, but the Lender shall not
incur any liability in case any such purchaser or purchasers shall fail to take
up and pay for the Collateral so disposed of and, in case of any such failure,
such Collateral may be sold again upon like notice.

 

(f)              Any laboratory that has possession of any of the Collateral is
hereby constituted and appointed by the Borrower as pledgeholder for the Lender.
The Lender may authorize each such pledgeholder to sell all or any portion of
the Collateral upon the order and direction of the Lender, and the Borrower
hereby waives any and all claims for damages, or otherwise, for any action taken
by such pledgeholder.

 

 

 



 32 

 

 

(g)             If any Event of Default exists, the Lender shall be entitled to
the appointment of a receiver to take possession of all or any portion of the
Collateral and to exercise such powers as the court shall confer upon the
receiver. The Borrower, to the fullest extent permitted by law, hereby waives
notice and the right to receive notice of any application by the Lender for such
appointment; provided, however, that, notwithstanding any such application or
appointment, the Lender shall be entitled to apply, without notice to the
Borrower, any cash or cash items constituting Collateral in the possession of
the Lender to payment of the Obligations under this Agreement, the Note and the
other Loan Documents.

 

(h)             If any Event of Default exists, the Lender may, but shall not be
obligated to, take over the production of Season Two and at the option of the
Lender, in its sole discretion, fund the remaining unpaid balance of the Strike
Price from the proceeds of Loans, whether made following a request by the
Borrower pursuant to Section 2.2 or a deemed request as provided in this Section
11.2(h). The Borrower hereby irrevocably authorizes the Lender to charge the
Borrower’s loan account for the purpose of paying the Strike Price. If the
Lender takes over production of Season Two, subject to the Completion Agreement
and other existing third party agreements, the Lender may substitute personnel,
cut, edit, score and make such changes in Season Two as it may desire, abandon
production of Season Two, and be free of any obligation to make any payment in
any such event of any fee payable to the Borrower in connection with the
production of Season Two. The Borrower hereby agrees to waive any right to claim
that it sustained any loss or damage by reason or as a result of any action
taken by the Lender pursuant to this Subsection 11.2(h).

 

(i)              Upon any disposition of any item of Collateral by the Lender
hereunder (whether by virtue of the power of attorney herein granted, pursuant
to judicial process or otherwise), the receipt of the Lender or the officer
making the disposition shall be a sufficient discharge to the purchaser or
purchasers of such item or items of Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Lender or such officer or be answerable in any
way for the misapplication or non-application thereof.

 

(j)              If any Event of Default exists, the Lender is hereby authorized
at any time and from time to time, without notice to the Borrower (any such
notice being expressly waived by the Borrower), to setoff and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held, including amounts in the Production Bank Account and the Collection
Account, any certificate of deposit, and any other indebtedness at any time
owing by the Lender to or for the credit or the account of the Borrower against
any and all of the Obligations, irrespective of whether or not the Lender shall
have made any demand under this Agreement, the Note or any other Loan Document.
The Lender agrees promptly to notify the Borrower after any such setoff and
application. The rights of the Lender under this Subsection 11.2(j) are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which the Lender may have.

 

11.3         Cumulative Remedies; No Prior Recourse to the Collateral. The
enumeration herein of the Lender’s rights and remedies is not intended to be
exclusive, and such rights and remedies are in addition to and not by way of
limitation of any other rights or remedies that the Lender may have under the
UCC or other applicable law. The Lender shall have the right, in its sole
discretion, to determine which rights and remedies are to be exercised and in
which order. The exercise of one right or remedy shall not preclude the exercise
of any others, all of which shall be cumulative. The Lender may, without
limitation, proceed directly against the Borrower to collect the Obligations
without any prior recourse to the Collateral.

 

11.4         Failure or Indulgence Not Waiver. No failure or delay on the part
of the Lender or any holder of the Note in the exercise of any power, right,
remedy or privilege under this Agreement, the Note or any of the other Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right, remedy or privilege preclude any other or
further exercise thereof or of any other right, power, remedy or privilege. All
rights and remedies existing under this Agreement, the Note and the other Loan
Documents are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

11.5         Performance of the Obligations by the Lender. If the Borrower shall
fail to do any act or thing which they have covenanted to do hereunder, under
any other Loan Document, or if any representation or warranty of the Borrower
under any such agreement shall be breached, the Lender may (but shall not be
obligated to) perform such act or thing on behalf of the Borrower or cause it to
be done or remedy any such breach, and there shall be added to the liabilities
of the Borrower secured hereunder the cost or expense incurred by the Lender in
so doing, and any and all amounts expended by the Lender in taking any such
action shall be repayable to it upon demand being made to the Borrower therefor
and shall bear interest at the rate of interest then applicable to the Loans
made to the Borrower hereunder from and including the date advanced to the date
of repayment.

 

 

 



 33 

 

 

ARTICLE 12 - TERM AND TERMINATION

 

12.1         Termination. The Lender may terminate this Agreement without notice
upon the occurrence of an Event of Default. Upon the effective date of
termination, all Obligations shall become immediately due and payable in full.
Notwithstanding such termination, the Borrower shall remain bound by all of the
terms and conditions of this Agreement until all Obligations have been paid in
full in cash, and the Lender shall retain all rights and remedies hereunder
(including, without limitation, a Lien on and all rights and remedies with
respect to the Collateral). This Agreement shall also terminate when all
Obligations have been fully and indefeasibly paid and performed. Upon the
indefeasible payment in full of all Obligations and the termination of this
Agreement, the Lender shall, at the Borrower’s request and expense, assign and
deliver to the Borrower, and the Borrower shall provide a receipt for, all
Collateral in which the Lender shall have any interest hereunder or which shall
then be held by the Lender or in its possession and, if requested by the
Borrower, the Lender shall execute and deliver to the Borrower at the Borrower’s
expense, for filing in each office in which any financing statement relative to
the Collateral, or any part thereof, shall have been filed, termination
statements under the UCC and a quitclaim and assignment of the Lender’s rights
under the Copyright Mortgages releasing the Lender’s Lien therein and
reassigning to the Borrower and other Persons, as appropriate, the Lender’s
rights under the Copyright Mortgages, all without recourse upon or warranty by
the Lender and at the sole cost and expense of the Borrower.

 

ARTICLE 13 - MISCELLANEOUS

 

13.1         Severability. In case any provision of this Agreement, the Note or
of any other Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction then, as to such jurisdiction only, such provision shall to the
extent of such prohibition or unenforceability be deemed severed from the
remainder of such agreement and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

13.2         Governing Law. This Agreement, the other Loan Documents and all
other documents provided for therein and the rights and obligations of the
parties thereto shall be governed by and construed and enforced in accordance
with the laws of the State of California without reference to its conflict or
choice of law principles.

 

13.3         Jurisdiction. Except as otherwise provided in Section 13.4 hereof,
any legal action or proceeding with respect to this Agreement, the other Loan
Documents or any other agreement, document or other instrument executed in
connection herewith or therewith, or any action or proceeding to execute or
otherwise enforce any judgment obtained against the Borrower or any of its
properties, may be brought in the courts of the State of California in Los
Angeles County, California, or in the federal courts of the United States for
the Central District of California, as the Lender may elect, provided always
that suit also may be brought in the courts of any country or place where the
Borrower or any of its assets may be found, and, by execution and delivery of
this Agreement, the Borrower irrevocably submits to each such jurisdiction. The
Borrower irrevocably waives any objection which it may now or hereafter have to
the venue of any suit, action or proceeding, arising out of or relating to this
Agreement, the other Loan Documents or any other agreement, document or other
instrument executed in connection herewith brought in the courts of the State of
California in Los Angeles County, California, or in the federal courts of the
United States for the Central District of California, and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

13.4         Arbitration.

 

(a)             Except as otherwise provided in the Netflix Notice of
Assignment, all controversies, claims, disputes, or counterclaims between the
parties hereto concerning, based in any way upon, arising under, relating to, or
arising in connection with this Agreement, or any resulting transaction,
including, but not limited to, their respective obligations hereunder, a
disagreement about the meaning, interpretation, application performance, breach,
termination, enforceability, or validity of this Agreement, and whether based on
statute, tort, contract, common law or otherwise, shall be subject to and
resolved by binding arbitration conducted under the auspices of the Independent
Film & Television Alliance in effect as of the date the request for arbitration
is filed and its rules (the “Rules”) and, to the extent not otherwise covered
above, the arbitration shall be conducted in accordance with Title 9 of the U.S.
Code.

 

(b)             Each of the parties may initiate such an arbitration pursuant to
the Rules. The arbitration shall be held in Beverly Hills or Los Angeles,
California (such site being herein referred to as the “Forum”). The Borrower and
the Lender shall abide by any decision rendered in such arbitration, and that
any court having jurisdiction may enforce such a decision.

 

 

 



 34 

 

 

(c)             The arbitration award shall also provide for payment by the
losing party (i.e., the party or parties against whom an arbitration award is
issued) of: (i) the fees and costs incurred in connection with said arbitration,
as well as outside attorneys’ fees and costs incurred by the prevailing parties
(i.e., all parties to the arbitration other than the losing party), and
(ii) shall further provide for the payment by the losing party of interest on
said award at the same interest rate payable by the Borrower to the Lender
hereunder. The arbitrator shall immediately upon conclusion of the arbitration
proceedings, render and issue a written decision.

 

(d)             Each of the parties hereto submits to the non-exclusive personal
jurisdiction of the courts of the Forum as an appropriate place for compelling
arbitration or giving legal confirmation of any arbitration award, and
irrevocably waives any objection which it may now or hereafter have to the venue
of any such enforcement proceeding brought in any of said courts and any claim
of inconvenient forum. Service of process for all arbitration proceedings may be
made in accordance with the Rules. Service of process in any judicial or other
proceeding (including proceedings to judicially confirm any arbitration award)
may be made in the manner provided in Section 13.9 hereof and shall be deemed
effective as provided therein.

 

(e)             Any claim or action of any kind (including, but not limited to,
any claims for breach of contract), against the Lender arising out of or
connected with this Agreement shall be barred and waived unless asserted by the
commencement of an arbitration proceeding within one (1) year after the accrual
of the action or claim. This section and the foregoing limitation shall survive
termination of this Agreement.

 

(f)              Nothing in this section shall prejudice the right of the Lender
to exercise their non-judicial foreclosure rights and remedies in respect of the
Collateral, or prejudice the right of either party to obtain provisional relief
or other equitable remedies as shall otherwise be available judicially pending
the resolution of an arbitration proceeding provided in this Section.

 

13.5         Waiver of Jury Trial, Etc. TO THE EXTENT PERMITTED BY LAW, THE
BORROWER AND THE LENDER HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY. THE BORROWER
FURTHER WAIVES ANY RIGHTS OF SETOFF, AND THE RIGHT TO IMPOSE COUNTERCLAIMS
(OTHER THAN THOSE RIGHTS OF SETOFF AND COUNTERCLAIMS ARISING SOLELY AND DIRECTLY
FROM THE SERIES OR THIS AGREEMENT) IN ANY LITIGATION IN ANY COURT WITH RESPECT
TO, IN CONNECTION WITH, OR ARISING OUT OF THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL, OR ANY INSTRUMENT OR DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO, OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER
ARISING, BETWEEN THE BORROWER, ON THE ONE HAND, AND THE LENDER ON THE OTHER
HAND. Each of the parties expressly agrees that service of process in any
judicial or other proceeding (including proceedings to judicially confirm any
arbitration award) may be made in accordance with the provisions of Section 13.9
hereof and shall be deemed effective as provided therein.

 

13.6         Waiver With Respect to Damages13.7. THE LENDER HAS NO FIDUCIARY
RELATIONSHIP WITH, OR FIDUCIARY DUTY TO, THE BORROWER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND THE RELATIONSHIP
BETWEEN THE LENDER AND THE BORROWER IN CONNECTION THEREWITH IS SOLELY THAT OF
CREDITOR AND DEBTOR. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER
SHALL NOT ASSERT, AND THE BORROWER HEREBY WAIVES, ANY CLAIMS AGAINST THE LENDER
ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER FUNDAMENTAL DOCUMENT, ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

13.7         Expenses and Fees. The Borrower shall pay on demand all reasonable
actual out-of-pocket costs and expenses, including reasonable outside attorneys’
fees and court costs, incurred by the Lender in connection with the negotiation,
preparation and filing of this Agreement, the other Loan Documents and the other
agreements and documents referred to herein up to the limits of the Attorney
Costs, and shall pay all reasonable actual out-of-pocket costs and expenses,
including reasonable outside attorneys’ fees and court costs, incurred by the
Lender after the Closing Date in connection with this Agreement, the other Loan
Documents and the Series, including, without limitation, amendments thereof,
costs and expenses of preserving and protecting the Collateral, costs and
expenses (including reasonable outside attorneys’ and paralegals’ fees and
disbursements) paid or incurred to obtain payment of the Obligations, enforce
the Lender’s Liens, sell or otherwise realize upon the Collateral and otherwise
enforce the provisions of the Loan Documents or to defend any claims made or
threatened against the Lender arising out of the transactions contemplated
hereby, and in connection with the enforcement of the rights of the Lender
thereunder or in connection with the realization upon any Collateral.

 

 

 



 35 

 

 

13.8         Taxes.

 

(a)             Any and all payments (including payments of principal, interest
and all fees) by the Borrower hereunder shall be made free and clear of and
without deduction for any and all present or future non-US taxes and other
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, taxes imposed on the Lender’s and Lender’s
income or measured by the overall net income or gross receipts of the Lender,
and franchise taxes imposed on it, by the jurisdiction under the laws of which
the Lender are organized or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”). If the Borrower or
Netflix, shall be required by law to deduct any Taxes (other than with regard to
foreign withholding taxes) from or in respect of any sum payable hereunder to
the Lender, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 13.8) the Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

 

(b)             In addition, the Borrower shall pay any present or future stamp
or documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Documents (hereinafter referred to as “Other Taxes”).

 

(c)             The Borrower will indemnify the Lender for the full amount of
Taxes or Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section 13.8) paid by
the Lender and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted. This indemnification shall be made
within thirty (30) days from the date the Lender makes written demand therefor.
The Lender shall, at the time of any written demand for indemnification under
this subsection (b), provide to the Borrower a receipt for, or other evidence of
the payment of, the Taxes or Other Taxes for which indemnification is sought.

 

(d)             Within thirty (30) days after the date of any payment of Taxes,
the Borrower will furnish to the Lender, at its address referred to in
Section 13.9, the original or a certified copy of a receipt evidencing payment
thereof. If no Taxes are payable in respect of any payment hereunder with
respect to which a claim for indemnity has been made hereunder, the Borrower
will furnish to the Lender, at such address, a certificate from each appropriate
taxing authority, or an opinion of counsel acceptable to the Lender, in either
case stating that such payment is exempt from or not subject to Taxes.

 

(e)             Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 13.8 shall survive the payment in full of principal and interest
hereunder.

 

13.9         Notices. In order to be effective under the terms hereof, any
notice, approval, authorization, consent, request, demand or other communication
provided for hereunder or under any of the other Loan Documents to be given
shall be (a) given in writing and (b) delivered either personally (which
includes delivery by FedEx, DHL or other similar service), by certified mail,
return receipt requested, postage prepaid, or by transmission by a
telecommunications device (e.g., e-mail or facsimile transmission). Any such
notice, waiver, approval, demand or other communication shall be deemed to have
been received, and shall be effective (a) on the day when personally served,
including delivery by overnight mail and courier service, (b) on the third day
after its deposit in the United States mail, and (c) on the Business Day of
confirmed transmission by telecommunications device. The addresses of the
parties hereto (until notice of a change thereof is served as provided in this
Section 13.9) shall be as follows:

 

To the Borrower:

 

Llama Productions LLC

131 South Rodeo Drive, Suite 250

Beverly Hills, California 90212

Attention: Robert Denton

Fax No.: (310) 273-4202

Email: bdenton@gnusbrands.com

 

With a copy to:

 

Genius Brands International, Inc.

131 South Rodeo Drive, Suite 250

Beverly Hills, California 90212

Attention: Robert Denton

Fax No.: (310) 273-4202

Email: bdenton@gnusbrands.com

 

 

 

To the Lender:

 

Bank Leumi USA

555 West 5th Street, Suite 3300

Los Angeles, California 90013

Attention: David Henry

Fax No.: (213) 452-8630

Email: David.Henry@leumiusa.com

 

 

 

With a copy to:

 

Babok & Robinson LLP

9201 Wilshire Boulevard, Suite 303

Beverly Hills, California 90210

Attention: Barry Babok, Esq.

Fax No.: (310) 860-1218

Email: barry@babokrobinson.com

 

   

13.10     Waiver of Notice. Unless otherwise expressly provided herein, the
Borrower waives presentment, protest and notice of demand or dishonor and
protest as to any instrument, as well as any and all other notices to which it
might otherwise be entitled. No notice to or demand on the Borrower which the
Lender may elect to give shall entitle the Borrower to any further notice or
demand in the same, similar or other circumstances.

 

13.11     Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns, and shall inure to
the benefit of the parties hereto and their respective successors and assigns;
provided that the Borrower may not assign its rights or delegate its duties
hereunder or any interest herein without the prior written consent of the Lender
and any such purported assignment or delegation shall be null and void.

 

13.12     Indemnification. The Borrower shall, at all times, defend and
indemnify and hold the Lender (which for the purposes of this paragraph shall
include the shareholders, officers, directors, employees, representatives and
agents of the Lender) harmless from and against any and all liabilities, claims,
demands, causes of action, losses, damages, settlements, judgments or recoveries
resulting from any alleged or actual breach of the warranties, agreements or
covenants made by the Borrower herein, and from any suit or proceeding of any
kind or nature whatsoever against the Lender arising from or connected with the
transactions contemplated by this Agreement, the other Loan Documents or any of
the documents, instruments or agreements to be executed pursuant hereto or any
of the rights and properties assigned to the Lender hereunder, and from any suit
or proceeding that the Lender may, in the good faith exercise of its business
judgment, reasonably deem necessary or advisable to institute against any other
person or the Borrower for any reason whatsoever to protect the rights of the
Lender hereunder or under the other Loan Documents, or any rights otherwise
granted to the Lender, including reasonable outside attorneys’ fees and costs
and expenses incurred by the Lender, all of which shall be charged to and paid
by the Borrower and shall be secured by the Collateral hereunder; provided,
however, the Borrower shall have no obligation under this Section 13.12 with
respect to any such event resulting from the Lender’s gross negligence or
willful misconduct.

 

13.13     Amendments and Waivers. No amendment or modification of any provision
of this Agreement or any other Loan Document shall be effective without the
written agreement of the Lender and the Borrower. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given. No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, waiver or consent effected in
accordance with this Section 13.3 shall be binding on the Lender, and if signed
by the Borrower, on the Borrower.

 

13.14     USA Patriot Act Notice. The Lender notifies the Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56, signed
into law October 26, 2001) (the “Act”), the Lender is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow the
Lender to identify the Borrower in accordance with the Act. In particular:

 

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account.

 

13.15     Final Agreement. This Agreement and the other Loan Documents are
intended by the Borrower and the Lender to be the final, complete, and exclusive
expression of the agreement by and among them. This Agreement and the other Loan
Documents supersede any and all prior oral or written agreements relating to the
subject matter hereof.

 

13.16     Counterparts. This Agreement and the other Loan Documents may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument, respectively. Delivery of any
executed counterpart of this Agreement by facsimile or transmitted
electronically in either a Tagged Image Format File (“TIFF”) or Portable
Document Format (“PDF”) shall be equally effective as delivery of a manually
executed counterpart of this Agreement. Any party delivering an executed
counterpart by facsimile TIFF, or PDF shall also deliver a manually executed
counterpart of this Agreement, but failure to do so shall not affect the
validity, enforceability or binding effect of this Agreement.

 

13.17     Section Headings. The various headings used in this Agreement are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.

 

13.18     No Beneficiaries. The parties hereto do not intend by the inclusion of
references to various third Person agreements to create any third Person
beneficiary rights herein or under any of those agreements.

 

[Remainder of page intentionally left blank; signature page follows.]

 

 

 



 36 

 

 

IN WITNESS WHEREOF, each of the parties have executed this Agreement as of the
date first above written.

 



“BORROWER”

 

Llama Productions LLC

 

By: /s/ Andy Heyward

Name: Andy Heyward

Its: President

 

 

 

“LENDER”

 

Bank Leumi USA

 

By: /s/ David K. Henry

Name: David K. Henry

Its: First Vice President

 

 

 

By: /s/ G. De Chalender

Name: G. De Chalendar

Its:SVP

 

 

 

 

 



 37 

 

 

EXHIBITS AND SCHEDULES

TO

LOAN AND SECURITY AGREEMENT

 

EXHIBIT “A” Borrowing Certificate

 

EXHIBIT “B” Notice of Conversion/Continuation

 

SCHEDULE 1 Chain-of-Title Documents

 

SCHEDULE 5 List of Closing Documents

 

 

 

 

 



 38 

 

 

EXHIBIT “A”

TO

LOAN AND SECURITY AGREEMENT

 

Borrowing Certificate

 

Bank Leumi USA

555 West 5th Street, Suite 3300

Los Angeles, California 90013

Attention: David Henry

Fax No.: (213) 452-8630

Email: David.Henry@leumiusa.com

 

 Re: Loan and Security Agreement (the “Loan Agreement”) by and among Bank Leumi
USA (the “Lender”) and Llama Productions LLC (the “Borrower”), relating to
Season Two of series entitled Llama Llama.

 

Ladies and Gentlemen:

 

Pursuant to the terms of the Loan Agreement, the Borrower hereby requests that
the Lender make a loan (the “Loan”) to the Borrower in the amount and on the
date specified below. Initially capitalized terms used herein but not otherwise
defined shall have the meanings ascribed thereto in the Loan Agreement.

 

The requested Loan is as follows: (a) the amount of the Loan is $[ ]; (b) the
funding date is to be [_____________], 20[__]; (c) the Loan is to be a [Prime
Rate / LIBOR] Loan [with an Interest Period of [___] months] [choose one (1),
three (3) or six (6)]; and (d) the proceeds of the Loan are to be disbursed
according to the terms set forth on Exhibit A attached hereto and incorporated
herein by this reference

 

The Borrower hereby certifies to the Lender that: (a) all representations and
warranties of the Borrower stated in the Loan Agreement are true, correct and
complete in all material respects as of the date of this request; provided,
however, that those representations and warranties expressly referring to
another date shall be true, correct and complete in all material respects as of
such date; (b) all conditions precedent to the Lender’s obligation to make the
requested Loan have been satisfied or waived in writing by Lender; and (c) no
Default or Event of Default has occurred and is continuing or will occur after
giving effect to the Loan hereby requested.

 

This Borrowing Certificate may be executed in any number of counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute one and the same instrument,
respectively. Executed copies of the signature pages of this Borrowing
Certificate sent by facsimile or transmitted electronically in either Tagged
Image Format Files (“TIFF”) or Portable Document Format (“PDF”) shall be treated
as originals, fully binding and with full legal force and effect, and the
parties waive any rights they may have to object to such treatment. Any party
delivering an executed counterpart of this Borrowing Certificate by facsimile,
TIFF or PDF also shall deliver a manually executed counterpart of this Borrowing
Certificate but the failure to deliver a manually executed counterpart shall not
affect the validity, enforceability and binding effect of this Borrowing
Certificate.

 

 

 

[Remainder of page intentionally left blank; signature page follows.]

 

 

 



 A-1 

 

 

This Borrowing Certificate is executed by the undersigned as of __________,
20___.

 

 

 

Llama Productions LLC

 

By:_____________________________

 

Name:___________________________

 

Its:______________________________

 

 

 

 

 

 

 

The Completion Guarantor acknowledges and agrees that when the Loan referred to
herein is deposited into the Production Account listed on the attached Exhibit A
(or is paid directly to a third party as provided for in the attached Exhibit
A), such amounts marked with an asterisk (“*”) on the attached Exhibit A shall
be deemed applied against the Strike Price as such term is defined in the
Completion Guaranty for Llama Llama.

 

Film Finances, Inc.

 

 

By:_____________________________

Name:___________________________



Its:______________________________

 

 

 

 

 

 A-2 

 



EXHIBIT “B”

 

TO

 

LOAN AND SECURITY AGREEMENT

 

NOTICE OF CONVERSION/CONTINUATION

 

Bank Leumi USA

555 West 5th Street, Suite 3300

Los Angeles, California 90013

Attention: David Henry

Fax No.: (213) 452-8630

Email: David.Henry@leumiusa.com

 

 

  Re:Loan and Security Agreement (the “Loan Agreement”) by and among Bank Leumi
USA (the “Lender”) and Llama Productions LLC (the “Borrower”), relating to
Season Two of the series entitled Llama Llama

 

Gentlepersons:

 

Pursuant to the terms of the Loan Agreement the Borrower hereby requests that
the Lender continue or convert, as applicable a Loan to the Borrower as
specified below. Capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Loan Agreement.

 

The Borrower hereby requests the conversion to/ continuation of the Loans as
LIBOR Loans as follows: (a) the conversion/continuation date is ______; (b) the
aggregate amount of the Loans to be continued is $_______; (c) the Loans are to
be continued as LIBOR Loans; and (d) the duration of the Interest Period for the
Loans included in the continuation shall be _____ months.

 

The Borrower hereby certifies to the Lender that: (a) all representations and
warranties of Borrower stated in the Agreement are true, correct and complete in
all material respects as of the date of this request for a Loan; provided,
however, that those representations and warranties expressly referring to
another date shall be true, correct and complete in all material respects as of
such date; (b) all conditions precedent to the Lender’s obligation to make the
requested Loan have been satisfied or waived in writing by the Lender; and (c)
no Default or Event of Default has occurred or will occur after giving effect to
the Loan hereby requested.

 

This Notice of Conversion/Continuation may be executed in counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute one and the same instrument. Delivery
of an executed counterpart of this Notice of Conversion/Continuation by
facsimile or transmitted electronically in either a Tagged Image Format File
(“TIFF”) or Portable Document Format (“PDF”) shall be equally effective as
delivery of a manually executed counterpart of this Notice of
Conversion/Continuation. Any party delivering an executed counterpart of this
Notice of Conversion/Continuation by facsimile, TIFF, or PDF shall also deliver
a manually executed counterpart of such document, but the failure to do so shall
not affect the validity, enforceability, or binding effect of this document

 

This Notice of Conversion/Continuation is executed by the undersigned as of
______, 201_.

 

 



   

“borrower”

 

Llama Productions LLC

 

By:_____________________________

Name:__________________________

Its:_____________________________

 

  



 

 

 

 

 

For Internal Bank Use Only

 

LIBOR Pricing Date LIBOR LIBOR Variance Maturity Date

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 



 B-3 

 

 

SCHEDULE 1

TO

LOAN AND SECURITY AGREEMEN 

Chain-of-Title Documents

 

1.       Amendment #3 to Writer Agreement, dated as of June 7, 2018, between
Genius Brands International, Inc. and Joseph Purdy re: engagement for Season Two
services.

 

2.       Writer’s Agreement, dated as of July 23, 2018, between Genius and Peter
Hunziker re: Episode LAL01-02-01.

 

3.       Writer’s Agreement, dated as of July 23, 2018, between Genius and
Smashing M, Inc. f/s/o Rachel Lipman Rosen re: Episode LAL01-02-02.

 

4.        Standard Freelance Animation Writer’s Agreement, dated as of July 23,
2018, between Genius and Molly Shepherd-Oppenheim re: Episode LAL01-02-03.

 

5.        Standard Freelance Animation Writer’s Agreement, dated as of July 23,
2018, between Genius and Joe the Basque, Inc. f/s/o Joe Ansolabehere re: Episode
LAL01-02-04.

 

6.        Standard Freelance Animation Writer’s Agreement, dated as of July 23,
2018, between Genius and Corey Powell re: Episode LAL01-02-05

 

7.       Assignment from Genius to Borrower.

 

8.       Form PA/COs for the Season Two Episodes, with copyright claimant in the
name of the Borrower, along with proof of payment and deposit with the USCO, as
and when filed with the USCO.

 

 

 

 

 



 B-4 

 

 

SCHEDULE 5

TO

LOAN AND SECURITY AGREEMENT

LIST OF CLOSING DOCUMENTS

 

The items referred to in Subsection 5.1(b) of the Loan and Security Agreement as
follows:

 

1.               Note;

 

2.               Initial Borrowing Certificate;

 

3.               UCC Searches in the appropriate jurisdictions for the Borrower;

 

4.               Authorization to File Security Documents for the Borrower;

 

5.               Acknowledgment copies of proper UCC-1 Financing Statements,
duly filed on or before the Closing Date under the appropriate jurisdictions
that the Lender may deem necessary or desirable in order to perfect the Lender’s
Lien for the Borrower;

 

6.               Copyright Mortgages in favor of the Lender, duly executed and
delivered by the Borrower and any other Person required by the Lender;

 

7.       Insurance Certificates and other evidence of all insurance coverage as
required pursuant to Section 10.5 in form, scope, and substance, reasonably
satisfactory to the Lender, naming the Lender as an additional insured or loss
payee, as appropriate, including E&O Insurance, entertainment, a producer’s
package, general liability, auto liability, and umbrella coverage;

 

8.               Notice to Insurer;

 

9.               Power of Attorney in favor of the Lender from the Borrower;

 

10.            Pledge Agreement;

 

11.            Deposit Account Control Agreement;

 

12.            Chain-of-Title Documents;

 

13.            Completion Guaranty Agreement;

 

14.            Completion Agreement;

 

15.            Netflix License Agreement;

 

16.            Netflix Notice of Assignment;

 

17.            Budget;

 

18.            Cash Flow;

 

19.            Production Schedule

 

20.            Co-Production Agreement;

 

 

 



 B-5 

 

 

21.            Certificate of the manager of the Borrower certifying to the
following: (1) a copy of resolutions of the members of the Borrower authorizing
the execution, delivery and performance of the Loan Documents, and the
transactions contemplated thereby, and such other documents relating thereto as
the Lender reasonably may request; (2) a copy of the articles of organization of
the Borrower, certified by the California Secretary of State; (3) a copy of the
operating agreement of the Borrower; and (4) signature and incumbency
certificates of the Borrower’s officers/managers who are authorized to execute
the Loan Documents.

 

22.            Certificate of Good Standing of the Borrower from the Secretary
of State of its jurisdiction of formation and the secretary of state of each
jurisdiction in which the it is qualified to do business, each dated a recent
date prior to the Closing Date:

 

23.            Duly executed such UCC-3 Termination Statements and other
instruments, in form and substance satisfactory to the Lender, as shall be
necessary to terminate and satisfy all Liens on the Collateral except Permitted
Liens, if applicable;

 

24.            Copies of all consents or approvals of any governmental authority
or other Person which the Lender determines is required in connection with the
transactions contemplated by this Agreement;

 

25.            Certificates and other evidence, in form, scope, and substance,
reasonably satisfactory to the Lender, of all insurance coverage as required
pursuant to Section 10.5;

 

26.            Guild Subordination Agreements, if applicable; and

 

27.            Written confirmation from the Completion Guarantor that the
Strike Price will be met once the Commitment (less the Interest and Fee Reserve)
is funded.

 

 

 

 



 B-6 

